Case 17-31897   Doc 930-1   Filed 10/28/19   Entered 10/28/19 09:55:25   Page 1 of 45




                             EXHIBIT A
  DEBTORS’ JOINT PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE
                         BANKRUPTCY CODE




                                        64
Case 17-31897    Doc 930-1   Filed 10/28/19   Entered 10/28/19 09:55:25        Page 2 of 45



THIS IS NOT A SOLICITATION OF AN ACCEPTANCE OR REJECTION OF THE
PLAN. ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A
DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
COURT. THIS DRAFT PLAN HAS NOT BEEN APPROVED BY THE BANKRUPTCY
COURT.

                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                              HARTFORD DIVISION



                                           :
In re                                      :          Chapter 11
                                           :
CLINTON NURSERIES, INC.,                   :          Case No. 17-31897(JJT)
CLINTON NURSERIES OF MARYLAND, INC., :                Case No. 17-31898(JJT)
CLINTON NURSERIES OF FLORIDA, INC., and :             Case No. 17-31899(JJT)
TRIEM LLC,                                 :          Case No. 17-31900(JJT)
                                           :
                         Debtors.          :          (Jointly Administered Under
__________________________________________ :          Case No. 17-31897(JJT))




        DEBTORS’ FIRST AMENDED JOINT PLAN OF REORGANIZATION
             UNDER CHAPTER 11 OF THE BANKRUPTCY CODE




 Dated: October 28, 2019              ZEISLER & ZEISLER, P.C.
                                      Eric Henzy (Federal Bar No. ct12849)
                                      ehenzy@zeislaw.com
                                      10 Middle Street, 15th Floor
                                      Bridgeport, CT 06604
                                      Tel: (203) 368-4234
                                      Counsel for the Debtors and Debtors in Possession
Case 17-31897   Doc 930-1   Filed 10/28/19   Entered 10/28/19 09:55:25   Page 3 of 45
Case 17-31897   Doc 930-1   Filed 10/28/19   Entered 10/28/19 09:55:25   Page 4 of 45



                              TABLE OF CONTENTS
Case 17-31897      Doc 930-1      Filed 10/28/19      Entered 10/28/19 09:55:25          Page 5 of 45




     DEBTORS’ FIRST AMENDED JOINT PLAN OF REORGANIZATION UNDER
                 CHAPTER 11 OF THE BANKRUPTCY CODE

        Clinton Nurseries, Inc. (“CNI”), Clinton Nurseries of Maryland, Inc. (“CNM”), Clinton
Nurseries of Florida, Inc. (“CNF”), and Triem LLC (together, the “Debtors”), propose this joint
plan of reorganization under Chapter 11 of the Bankruptcy Code (the “Plan”) for the resolution of
outstanding Claims against and Equity Interests in the Debtors.

        Reference is made to the Disclosure Statement (as such term is defined herein and
distributed contemporaneously herewith) for a discussion of, among other things, the Debtors’
histories, businesses, properties and operations, projections for those operations, risk factors, a
summary and analysis of this Plan, and certain related matters, including, among other things,
certain tax matters.

        Although the Debtors’ Cases have been jointly administered and this is a joint plan, the
Debtors and their estates have not been substantively consolidated. Accordingly, the Plan is four
distinct plans, one for each of the Debtors. The sections of the Plan generally apply to all of the
Debtors, except where otherwise indicated. The Debtors are the proponents of this Plan within the
meaning of Bankruptcy Code section 1129.

       Subject to certain restrictions and requirements set forth in Bankruptcy Code section 1127,
Bankruptcy Rule 3019 and this Plan, the Debtors reserve the right to alter, amend, modify, revoke
or withdraw this Plan.

      ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS ENTITLED TO VOTE ON
THE PLAN ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE
STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE
PLAN.

                                  ARTICLE I
                  RULES OF INTERPRETATION AND DEFINED TERMS

A.     Rules of Interpretation

        For purposes herein: (1) in the appropriate context, each term, whether stated in the singular
or the plural, shall include both the singular and the plural; (2) except as otherwise provided, any
reference herein to a contract, lease, instrument, release, indenture, or other agreement or
document being in a particular form or on particular terms and conditions means that the referenced
document shall be substantially in that form or substantially on those terms and conditions; (3)
except as otherwise provided, any reference herein to an existing document or exhibit having been
Filed or to be Filed shall mean that document or exhibit, as it may thereafter be amended, restated,
supplemented, or otherwise modified in accordance with the terms of the Plan; (4) unless otherwise
specified, all references herein to “Articles” are references to Articles of the Plan; (5) unless
otherwise stated, the words “herein,” “hereof,” and ‘‘hereto’’ refer to the Plan in its entirety rather
than to a particular portion of the Plan; (6) captions and headings to Articles are inserted for
convenience of reference only and are not intended to be a part of or to affect the interpretation


                                                  1
Case 17-31897       Doc 930-1      Filed 10/28/19      Entered 10/28/19 09:55:25           Page 6 of 45



hereof; (7) the words “include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, and shall be deemed to be followed by the words “without limitation;” (8) the
rules of construction set forth in Bankruptcy Code section 102 shall apply; and (9) all references
in the Plan to monetary figures shall refer to currency of the United States of America, unless
otherwise expressly provided herein.

B.      Defined Terms

        As used in the Plan, the following terms shall have the following meanings when used in
capitalized form (and their plural or singular forms shall have correlative meanings). Any
capitalized term used in the Plan that is not defined in this Article I, but is defined in the Bankruptcy
Code, the Bankruptcy Rules or the Disclosure Statement shall have the meaning ascribed to such
terms in the Bankruptcy Code, the Bankruptcy Rules or the Disclosure Statement, as the case may
be.

        1.       “Administrative Claim” means any Claim for costs and expenses of administration
of the Cases that is Allowed pursuant to Bankruptcy Code section 503(b), including, without
limitation, (a) the actual and necessary costs and expenses incurred on or after the Petition Date
and through the Effective Date of preserving the Estates and operating the businesses of the
Debtors; (b) Professional Fees; and (c) all fees and charges Allowed against the Estates pursuant
28 U.S.C. section 1930.

       2.     “Administrative Claims Bar Date” means the first Business Day that is thirty (30)
days following the Effective Date or such other date as approved by order of the Bankruptcy Court.

        3.      “Affiliate” shall have the meaning set forth in Bankruptcy Code section 101(2).

       4.      “Allocable Value” means the values of the Connecticut Property, the Florida
Property and the Maryland Property, as set forth in Article III below.

        5.     “Allowed” (this term is used both separately and in conjunction with other defined
terms in the Plan (e.g., Allowed Priority Tax Claim)) means, except as otherwise provided herein,
(a) a Claim or Equity Interest specifically allowed under the terms of the Plan, (b) a Claim or
Equity Interest that has been allowed by a Final Order or in a stipulation of amount and nature of
the Claim or Equity Interest executed by the Reorganized Debtors on, or after, the Effective Date,
(c) an Equity Interest or Claim as reflected by a Proof of Claim, in each case, timely Filed or
deemed timely Filed, or (d) if the Proof of Claim has not been timely Filed or deemed timely Filed,
the Claim as reflected in the Schedules if therein listed as undisputed, unliquidated and not
contingent or the Equity Interest as reflected in the Schedules; provided that in the case of
allowance under either subsections (c) or (d), any Claim’s allowance is subject to any limitations
imposed by Bankruptcy Code section 502; and provided further that allowance under subsections
(c) and (d) only is applicable if the Claim or Equity Interest is not timely Disputed; and provided
also that allowance under subsections (c) and (d) only apply once either (1) the Debtors or the
Reorganized Debtors have determined not to object to the Claim or (2) the last day to timely object
to such Claim has passed.




                                                   2
Case 17-31897      Doc 930-1     Filed 10/28/19      Entered 10/28/19 09:55:25        Page 7 of 45



        6.      “Avoidance Actions” means any and all actual or potential avoidance, recovery,
subordination or other claims, actions or remedies that may be brought by and on behalf of a Debtor
or its Estate under Chapter 5 of the Bankruptcy Code or applicable non-bankruptcy law.

       7.     “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101-
1532, as amended from time to time.

      8.      “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Connecticut, Hartford Division.

        9.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, the Local
Rules of Bankruptcy Procedure of the Bankruptcy Court, and the Judicial Practices and Procedures
of the Bankruptcy Court, in each case as amended from time to time and as applicable to the Cases.

       10.     “BOW” means Bank of the West.

        11.  “BOW Amended Loan Documents” shall mean the BOW Loan Documents, as
amended by and/or superseded pursuant to and consistent with this Plan including, but not limited
to, the BOW Credit Agreement, the BOW Personal Property Note and the BOW Real Property
Note.

      12.    “BOW Credit Agreement” means the new credit agreement and accompanying
documentation evidencing the BOW Personal Property Note and the BOW Real Property Note.

        13.    “BOW Loan Documents” shall mean the documents entered into prior to the
Petition Date by BOW and the Debtors establishing and evidencing the BOW Claims against the
Debtors.

       14.      “BOW Personal Property Note” means the new term note (and accompanying
documentation) in the principal amount of $15,000,000.00, payable to BOW and secured by the
Personal Property. Upon confirmation of the Plan, the BOW Personal Property Note shall be
payable, jointly and severally, by CNI, CNF and CNM (but not Triem).

        15.     “BOW Real Property Note” means the new term note (and accompanying
documentation) in the principal amount of $7,400,000.00, payable to BOW and secured by the
Real Property. Upon confirmation of the Plan, the BOW Real Property Note shall be payable,
jointly and severally, by all of the Debtors, but shall be “non-recourse” to the Debtors and subject
to other limitations set forth in this Plan.

       16.     “BOW SWAP Claim” means the unsecured claim in the approximate amount of
$25,000.00, resulting from the termination and breakage of the pre-petition interest rate swaps by
and between the Debtors and BOW.

       17.    “BOW Unsecured Claim” means BOW’s Unsecured Claim in the estimated amount
of $8,248,693.36, owed jointly and severally by each of the Debtors. The BOW Unsecured Claim
includes the BOW SWAP Claim.




                                                 3
Case 17-31897      Doc 930-1      Filed 10/28/19      Entered 10/28/19 09:55:25         Page 8 of 45



        18.    “Business Day” means any day, other than a Saturday, Sunday or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).

       19.    “Cases” means the Debtors’ jointly administered voluntary cases under Chapter 11
of the Bankruptcy Code commenced on the Petition Date in the Bankruptcy Court, styled In re
Clinton Nurseries, Inc., et al., Case No. 17-31897.

        20.    “Cash” means the legal tender of the United States of America or the equivalent
thereof.

        21.     “Cause of Action” means any action, proceeding, claim, cross-claim, third-party
claim, cause of action, controversy, demand, right, Lien, indemnity, contribution, guaranty, suit,
obligation, liability, debt, damage, judgment, account, defense, remedy, offset, power, privilege,
license and franchise of any kind or character whatsoever, in each case whether known, unknown,
contingent or non-contingent, reduced to judgment or not reduced to judgment, matured or
unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, foreseen
or unforeseen, direct or indirect, choate or inchoate, secured or unsecured, whether arising before,
on, or after the Petition Date, in contract or in tort, in law or in equity or pursuant to any other
theory of law.

       22.     “Claim” means any right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, contested, disputed,
undisputed, legal, equitable, secured or unsecured, or any right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

        23.    “Claims Bar Date” means the dates as established by the Claims Bar Date Notice
by which Proofs of Claims were required to be Filed with the Bankruptcy Court: April 12, 2018,
for all Creditors other than Governmental Units, and within 180 days of the Petition Date for
Governmental Units.

       24.    “Claims Bar Date Notice” means the Notice of Chapter 11 Bankruptcy Case issued
by the Bankruptcy Court on December 19, 2017 (Docket No. 12).

     25.     “Class” means a category of holders of Claims or Equity Interests as set forth in
ARTICLE III hereof, designated pursuant to Bankruptcy Code sections 1122(a) and 1123(a).

       26.     “CN Trust” means the trust established for the benefit of the CN Trust beneficiaries
on the Effective Date in accordance with the Plan and the CN Trust Agreement.

       27.     “CN Trust Advisory Board” means the board of three members selected to govern
the CN Trust, as selected by the Committee.

        28.     “CN Trust Agreement” means the CN Trust agreement, as may be amended,
supplemented, restated, or otherwise modified from time to time in accordance with the terms
thereof, that, among other things, establishes the CN Trust and describes the powers, duties, and



                                                  4
Case 17-31897      Doc 930-1     Filed 10/28/19      Entered 10/28/19 09:55:25        Page 9 of 45



responsibilities of the CN Trustee, and otherwise in form and substance reasonably acceptable to
the Debtors and the Committee.

       29.     “CN Trust Assets” means the Avoidance Actions, the CN Trust Initial Cash and all
other Cash distributed to the CN Trust by the Debtors pursuant to the terms of this Plan.

        30.    “CN Trust Initial Cash” means $50,000.00 in Cash to be funded by the Debtors on
the Effective Date as provided herein.

        31.    “CN Trust Interests” means beneficial interests in the CN Trust entitling holders
thereof to receive distributions from the CN Trust, as further described in the Plan and the CN
Trust Agreement.

       32.    “CN Trustee” means the trustee for the CN Trust, as appointed in accordance with
the CN Trust Agreement and with the consent of the Committee.

        33.    “Committee” means the official committee of unsecured creditors in the Cases
appointed by the U.S. Trustee on January 4, 2018, pursuant to Bankruptcy Code section 1102, and
comprised of the following members: Container Centralen, Inc.; Nursery Supplies & Summit
Plastics Company; and The Conard-Pyle Company, Inc. d/b/a Star Roses and Plants.

       34.    “Confirmation” means the entry by the Bankruptcy Court of the Confirmation
Order on the docket of the Cases.

      35.    “Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order on the docket of the Cases.

       36.    “Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant
to Bankruptcy Code section 1128 to consider confirmation of this Plan, as such hearing may be
adjourned or continued from time to time.

       37.     “Confirmation Order” means the order of the Bankruptcy Court confirming this
Plan pursuant to Bankruptcy Code section 1129.

       38.     “Connecticut Property” means the real property, improvements, fixtures and other
associated real estate located at 53 Chapman Avenue, Westbrook, Connecticut, and owned by
Triem.

       39.     “Consummation” means the occurrence of the Effective Date.

       40.     “Creditor” means any holder of a Claim against any Debtor(s).

       41.      “Debtor(s)” means, individually, Clinton Nurseries, Inc., Clinton Nurseries of
Maryland, Inc., Clinton Nurseries of Florida, Inc., and Triem LLC, in each case, in their capacities
as debtors in the Cases.

       42.   “Disclosure Statement” means that certain Fourth Amended Disclosure Statement
Relating To Debtors’ First Amended Joint Plan of Reorganization Under Chapter 11 of the


                                                 5
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25              Page 10 of
                                               45


Bankruptcy Code, as amended, supplemented, or modified from time to time, which describes this
Plan, including all exhibits and schedules thereto and references therein that relate to this Plan, as
approved by the Bankruptcy Court pursuant to Bankruptcy Code section 1125.

         43.    “Disputed” means, with respect to a Claim, Equity Interest or any portion thereof
that is not specifically Allowed under the Plan, that such Claim, Equity Interest or portion thereof:
(a) is the subject of an objection or request for estimation filed by any of the Debtors or any other
party in interest in accordance with applicable law, which objection has not been withdrawn,
resolved, or overruled by a Final Order of the Bankruptcy Court; (b) has not been otherwise
Allowed and is scheduled by the Debtors as contingent, unliquidated, or disputed; or (c) is
otherwise disputed by any of the Debtors or any other party in interest in accordance with
applicable law, which dispute has not been withdrawn, resolved, or overruled by a Final Order.

      44.    “Effective Date” means the first Business Day after the Confirmation Order
becomes a Final Order.

        45.     “Entity” means and includes Person, estate, trust, Governmental Unit, and United
States Trustee.

       46.     “Equity Interest” means any equity security (as defined in Bankruptcy Code section
101(16)) in any Debtor.

      47.    “Estates” means the bankruptcy estates of the Debtors created by virtue of
Bankruptcy Code section 541 upon the commencement of the Cases.

        48.    “Exculpated Parties” mean the Debtors and their current directors, officers,
shareholders, attorneys, financial advisors and accountants, the Committee and its members (solely
in their representative capacity) and the Committee’s attorneys. For the avoidance of doubt,
Exculpated Parties are limited to Estate fiduciaries who served during the pendency of the Cases,
from the Petition Date through the Effective Date.

       49.    “Executory Contract” means a contract to which any Debtor is a party that is subject
to assumption or rejection under Bankruptcy Code sections 365 or 1123.

        50.   “File” or “Filed” or “Filing” means file, filed or filing with the Bankruptcy Court
in the Cases.

        51.     “Final Order” means an order or judgment of the Bankruptcy Court, the operation
or effect of which has not been reversed, stayed, modified or amended and which is in full force
and effect, and as to which the time to appeal, petition for certiorari, or move for a new trial,
reargument or rehearing has expired and as to which no appeal, petition for certiorari, or other
proceedings for a new trial, reargument or rehearing shall then be pending or as to which any right
to appeal, petition for certiorari, new trial, reargument, or rehearing shall have been waived in
writing, or, in the event that an appeal, writ of certiorari, new trial, reargument, or rehearing
thereof has been sought, such order of the Bankruptcy Court shall have been determined to be in
effect by the highest court to which such order was appealed, or certiorari, new trial, reargument
or rehearing shall have been denied and the time to take any further appeal, petition for certiorari,
or move for a new trial, reargument or rehearing shall have expired; provided, however, that the


                                                  6
Case 17-31897      Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25            Page 11 of
                                              45


possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous
rule under the Bankruptcy Rules, may be Filed with respect to such order shall not preclude such
order from being a Final Order; provided, further, that the Debtors or the Reorganized Debtors, as
applicable, reserve the right to waive any appeal period for an order or judgment to become a Final
Order.

       52.      “Florida Property” means the real property, improvements, fixtures and other
associated real estate located at 737 Salem Road, Havana, Florida, and owned by CNF.

        53.   “Governmental Unit” means a “governmental unit” as defined in Bankruptcy Code
section 101(27).

       54.    “Intercompany Claims” means any Claim or Cause of Action of a Debtor against
any other Debtor, whether or not a Proof of Claim is Filed or deemed Filed pursuant to Bankruptcy
Code section 501 in any of the Cases.

       55.    “Lien” means charge against or interest in property to secure payment of a debt or
performance of an obligation.

       56.      “Maryland Property” means the real property, improvements, fixtures and other
associated real estate located at 613 Hayden Road, Centreville, Maryland, and owned by Triem.

       57.   “Non-Tax Priority Claim” means any Claim accorded priority in right of payment
under Bankruptcy Code section 507(a), other than a Priority Tax Claim or an Administrative
Claim.

       58.     “Person” means a “person” as defined in Bankruptcy Code section 101(41).

        59.    “Personal Property” means all of the Debtors’ respective personal property assets
existing on the Petition Date or thereafter acquired by any of the Debtors.

     60.    “Petition Date” means December 18, 2017, the date on which the Debtors
commenced the Cases.

        61.     “Plan” means this Debtors’ First Amended Joint Plan of Reorganization Under
Chapter 11 of the Bankruptcy Code, including all exhibits, schedules, supplements, and appendices
hereto, either in its present form or as the same may be altered, amended, modified or otherwise
supplemented from time to time in accordance with the terms herein.

        62.     “Plan Supplement” means the compilation of documents and forms, schedules, and
exhibits to be filed on the Plan Supplement Filing Date, as amended, modified or supplemented
from time to time in accordance with the terms hereof and in accordance with the Bankruptcy Code
and the Bankruptcy Rules, comprising, without limitation, the CN Trust Agreement and the BOW
Amended Loan Documents.

      63.    “Plan Supplement Filing Date” means the date that is fourteen days before the
Confirmation Hearing.



                                                7
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25             Page 12 of
                                               45


        64.    “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
specified in Bankruptcy Code section 507(a)(8).

        65.    “Pro Rata” means the proportion by dollar amount that an Allowed Claim in a
particular Class bears to the aggregate dollar amount of Allowed Claims in that Class, or the
proportion by dollar amount that an Allowed Claim entitled to share in the same recovery as other
Allowed Claims bears to the aggregate dollar amount of Allowed Claims entitled to share in that
same recovery under the Plan.

       66.    “Professional” means any Person employed in the Cases pursuant to Bankruptcy
Code section 327 or 1103 or otherwise.

       67.     “Professional Fees” means an Allowed Claim under Bankruptcy Code section 328,
330(a) or 331.

       68.     “Proof of Claim” means a proof of Claim or Equity Interest Filed against any
Debtor in the Cases.

       69.     “Real Property” means the Connecticut Property, the Maryland Property and the
Florida Property.

        70.    “Released Parties” means each of the Debtors’ and the Debtors’ Affiliates’
respective current officers, directors, principals, members and employees.

       71.     “Reorganized Debtors” means each of the Debtors, as reorganized pursuant to this
Plan on or after the Effective Date.

       72.    “Schedules” means the schedules of assets and liabilities, schedules of Executory
Contracts and Unexpired Leases, other schedules and statements of financial affairs filed by the
Debtors pursuant to Bankruptcy Code section 521 and in substantial conformance with the official
bankruptcy forms, as the same may have been amended, modified or supplemented from time to
time.

       73.      “Secured Claim” means a Claim that is secured by a Lien on property in which any
Debtors has an interest or that is subject to a valid right of setoff under Bankruptcy Code section
553, to the extent of the value of the Claim holder’s interest in such Debtor’s interest in such
property or to the extent of the amount subject to setoff, as applicable, as determined pursuant to
Bankruptcy Code section 506(a) or, in the case of setoff, pursuant to Bankruptcy Code section
553.

         74.     “Stamp or Similar Tax” means any stamp tax, document recording tax, personal
property tax, conveyance fee, intangibles or similar tax, mortgage tax, mortgage recording tax, real
estate transfer tax, sales tax, use tax, Uniform Commercial Code filing or recording fee, transaction
privilege tax (including, without limitation, such taxes on prime contracting and owner-builder
sales), privilege taxes (including, without limitation, privilege taxes on construction contracting
with regard to speculative builders and owner builders), regulatory filing or recording fee, and
other similar taxes or other assessments imposed or assessed by any Governmental Unit.



                                                 8
Case 17-31897       Doc 930-1     Filed 10/28/19 Entered 10/28/19 09:55:25             Page 13 of
                                              45


       75.     “Unimpaired” means, with respect to a Claim, Equity Interest, or Class of Claims
or Equity Interests, not “impaired” within the meaning of Bankruptcy Code sections 1123(a)(4)
and 1124.

         76.     “Unexpired Lease” means a lease to which one or more of the Debtors is a party
that is subject to assumption or rejection under Bankruptcy Code section 365.

       77.     “Unsecured Claim” means any prepetition Claim against any Debtor that is not a:
(a) Administrative Claim; (b) Priority Tax Claim; (c) Non-Tax Priority Claim; (d) Secured
Claim; or (e) Equity Interest; and specifically including the BOW Unsecured Claim.

       78.     “Unsecured Claim Annual Payment” means $200,000.00 paid by the Debtors on
June 1 of each year following the Effective Date for ten years (June 1, 2020 through June 1,
2029). The Unsecured Claim annual payment will be divided pro rata among the holders of
Allowed Unsecured Claims of each of the Debtors based on the aggregate amount of Unsecured
Claims against each of the Debtors.

                                 ARTICLE II
                 ADMINISTRATIVE CLAIMS, PRIORITY TAX CLAIMS
                            AND STATUTORY FEES

        In accordance with Bankruptcy Code section 1123(a)(1), Administrative Claims and
Priority Tax Claims have not been classified and thus are excluded from the Classes of Claims
and Equity Interests set forth in Article III hereof.

A.     Administrative Claims

        Except with respect to Administrative Claims that are for Professional Fees and except to
the extent that an Administrative Claim has already been paid during the Cases or a holder of an
Allowed Administrative Claim and the applicable Debtors agree to less favorable treatment, each
holder of an Allowed Administrative Claim shall be paid in full in Cash on the unpaid portion of
its Allowed Administrative Claim on the latest of: (a) on or as soon as reasonably practicable after
the Effective Date if such Administrative Claim is Allowed as of the Effective Date; (b) on or as
soon as reasonably practicable after the date such Administrative Claim is Allowed; and (c) the
date such Allowed Administrative Claim becomes due and payable, or as soon thereafter as is
reasonably practicable; provided that Allowed Administrative Claims that arise in the ordinary
course of the Debtors’ businesses shall be paid in the ordinary course of business in accordance
with the terms and subject to the conditions of any agreements governing, instruments evidencing,
or other documents relating to such transactions.

       Except as otherwise provided in this Article II.A and except with respect to Administrative
Claims that are for Professional Fees, requests for payment of Allowed Administrative Claims
must be Filed and served on the Reorganized Debtors no later than the Administrative Claims Bar
Date. Holders of Administrative Claims that are required to, but do not, File and serve a request
for payment of such Administrative Claims by such date shall be forever barred, estopped, and
enjoined from asserting such Administrative Claims against the Debtors or their property and such
Administrative Claims shall be deemed discharged as of the Effective Date.



                                                 9
Case 17-31897       Doc 930-1     Filed 10/28/19 Entered 10/28/19 09:55:25             Page 14 of
                                              45


B.     Accrued Professional Fees

       1.      Final Fee Applications for Professional Fees

        All final requests for payment of Professional Fees incurred during the period from the
Petition Date through the Effective Date shall be Filed no later than thirty (30) days after the
Effective Date. After notice and a hearing in accordance with the procedures established by the
Bankruptcy Code, Bankruptcy Rules and prior Court orders, the Allowed amounts of such
Professional Fees shall be determined by the Court. The amount of Professional Fees owing to
the Professionals shall be paid in Cash to such Professionals by the Reorganized Debtors.

       2.      Estimation of Fees and Expenses

        To receive payment for unbilled fees and expenses incurred through the Confirmation Date,
the Debtors’ and the Committee’s Professionals shall estimate their Professional Fees before and
as of the Confirmation Date and shall deliver such estimate to the Debtors no later than ten (10)
days prior to the Confirmation Date (it being understood that it shall not be a condition precedent
to the occurrence of Confirmation that such estimates have been provided); provided, however,
that such estimate shall not be considered an admission with respect to the fees and expenses of
such Professional, and such Professionals are not bound to any extent by the estimates. If any of
the Debtors’ or the Committee’s Professionals fail to provide an estimate or does not provide a
timely estimate, the Debtors may estimate the unbilled fees and expenses of such Professional.
The total amount so estimated shall be utilized by the Debtors to determine the Administrative
Claims as of the Effective Date.

       3.      Post-Confirmation Date Fees and Expenses

        Except as otherwise specifically provided in the Plan, from and after the Confirmation
Date, the Debtors shall, in the ordinary course of business and without any further notice to or
action, order, or approval of the Court, pay in Cash the reasonable and documented legal,
professional, or other fees and expenses incurred by the Debtors. Upon the Confirmation Date,
any requirement that Professionals comply with Bankruptcy Code sections 327 through 331 and
1103 in seeking retention or compensation for services rendered after such date shall terminate,
and the Debtors may employ and pay any Professional in the ordinary course of business without
any further notice to or action, order, or approval of the Court.

C.     Priority Tax Claims

        Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less favorable
treatment, at the election of the Debtors or the Reorganized Debtors each holder of an Allowed
Priority Tax Claim will receive on account of such Claim: (1) Cash in an amount equal to the
amount of such Allowed Priority Tax Claim or (2) regular installment payments in Cash of a total
value, as of the Effective Date, equal to the Allowed amount of such Claim, over a period ending
not later than five years after the Petition Date.

D.     Statutory Fees




                                                10
Case 17-31897        Doc 930-1     Filed 10/28/19 Entered 10/28/19 09:55:25              Page 15 of
                                               45


        All fees due and payable pursuant to section 1930 of Title 28 of the U.S. Code prior to the
Effective Date shall be paid by the Debtors when due and payable. On and after the Effective
Date, the Reorganized Debtors shall pay any and all such fees when due and payable, and shall
file with the Court quarterly reports in a form reasonably acceptable to the U.S. Trustee. Each
Debtor shall remain obligated to pay quarterly fees to the U.S. Trustee until the earliest of that
particular Debtor’s Case being closed, dismissed, or converted to a case under Chapter 7 of the
Bankruptcy Code.

        On April 17, 2019, the Debtors filed their Motion To Determine Amount Of United States
Trustee Fees Pursuant To 28 U.S.C. § 1930(a)(6), Doc. No. 672, seeking an order that the Debtors
US Trustee fee obligation should be paid at the lower pre-October 27, 2017 schedule. The US
Trustee objected to the Debtors’ motion, and as part of the pre-trial order governing such motion
the US Trustee agreed that US Trustee fees did not have to be paid pending resolution of the
motion. The Debtors’ motion was denied by the Bankruptcy Court on August 28, 2019, and the
Debtors timely filed an appeal of that denial. The US Trustee’s position is that the Debtors owe
$297,022.83 in US Trustee fees as of the end of the third quarter of 2019. Unless the Debtors have
obtained a stay pending appeal, the Debtors shall be required to pay any outstanding US Trustee
fees on the Effective Date. The Debtors believe that this will not impact the feasibility of the Plan.
If the Debtors file a motion for a stay pending appeal, they will be required to demonstrate, among
other things, that they have a likelihood of success on their appeal and that they will be irreparably
harmed if a stay is not granted.

                            ARTICLE III
  DESIGNATION AND SPECIFICATION OF IMPAIRMENT AND TREATMENT OF
  CLASSES OF CLAIMS AND CLASSES OF EQUITY INTERESTS AND RELATED
                             MATTERS

  A.        Designation and Specification of Impairment and Treatment of Classes of Claims and
                                     Classes of Equity Interests

        All Claims and Equity Interests, other than Administrative Claims (including Professional
Fees) and Priority Tax Claims, are classified in the Classes set forth in this Article III for all
purposes, including voting, Confirmation, and distributions pursuant to this Plan and pursuant to
Bankruptcy Code sections 1122(a) and 1123(a)(1). A Claim or Equity Interest is classified in a
particular Class only to the extent that the Claim or Equity Interest qualifies within the description
of that Class and is classified in other Classes to the extent that any portion of the Claim or Equity
Interest qualifies within the description of such other Classes. A Claim or Equity Interest is also
classified in a particular Class for the purpose of receiving distributions pursuant to the Plan only
to the extent that such Claim or Equity Interest is an Allowed Claim or Allowed Equity Interest in
that Class and has not been paid, released, or otherwise satisfied prior to the Effective Date.

        Except as provided below, each Class of Claims against or Equity Interests in the Debtors
shall be deemed to constitute separate sub-Classes of Claims against and Equity Interests in each
of the Debtors, as applicable, and each such sub-Class shall vote as a single separate Class for each
of the Debtors, as applicable.

       1.        Class 1—Allowed Priority Non-Tax Claims


                                                 11
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25             Page 16 of
                                               45


        a.     Classification: Class 1 consists of any unpaid Allowed Priority Non-Tax Claims
against the Debtors.

       b.      Impairment and Voting: This Class is not impaired under the Plan and this Class
and each holder of a Claim in this Class are conclusively presumed to have accepted the Plan, and
the Debtors are not required to solicit acceptances from any holders of Claims in this Class.

        c.     Treatment: On the later of the Effective Date and the date such Priority Non-Tax
Claim becomes an Allowed Priority Non-Tax Claim, each Entity holding an Allowed Priority Non-
Tax Claim will receive on account of such Claim Cash equal to the Allowed amount of such
Priority Non-Tax Claim, except to the extent that such holder of an Allowed Priority Non-Tax
Claim has been paid by the Debtors prior to the Effective Date and except to the extent that such
holder agrees to less favorable treatment.

       2.      Class 2—BOW Secured Claims

       a.      Classification: Class 2 consists of the Secured Claims of BOW against the Debtors.

        b.      Claim Amount: On April 9, 2018, BOW filed a proof of claim stating that as of
April 2018 the outstanding principal balance of the BOW Claims, plus fees and costs, was
approximately $29,418,576.39, together with accrued and unpaid interest, costs of collection and
attorneys’ fees and costs. Pursuant to cash collateral orders entered in the Cases, (i) the Claims of
BOW constitute Allowed Claims against the Debtors and are not subject to any contest, objection,
recoupment, counterclaim, defense, offset, subordination, recharacterization, avoidance, or other
claim, challenge, or cause of action under the Bankruptcy Code, applicable non-bankruptcy law,
or otherwise and BOW’s Liens have been deemed legal, valid, binding, enforceable, duly
perfected, not subject to any objection, counterclaim, setoff, offset of any kind, subordination, or
defense, and such liens are otherwise unavoidable; and (ii) BOW is not be subject to any other or
further claims, counterclaims, causes of action or lawsuits by any representative of the estate with
respect to acts or omissions occurring prior to the Petition Date.

       c.       Impairment and Voting: This Class is impaired under and BOW is entitled to vote
to accept or reject the Plan.

       d.     Treatment: In full, complete and final satisfaction and release of the BOW Secured
Claims, pursuant to the BOW Personal Property Note and the BOW Real Property Note and the
other BOW Amended Loan Documents BOW shall:

        i.      Retain its Liens on the Debtors’ Personal Property as security for the BOW Personal
Property Note and the Real Property as security for the BOW Real Property Note, in the same
priority as they currently exist, subject to the release provisions set forth below.

       ii.     Receive from the Debtors on account of its Secured Claims:

               (A) The BOW Personal Property Note, payable as follows:




                                                 12
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25             Page 17 of
                                               45


               (1)    On the first day of each month from the Effective Date through and
including April 1, 2023, equal monthly principal and interest payments based on a ten (10) year
amortization schedule and a seven and one-half percent (7.5%) annual rate of interest.

                (2)     In addition to the monthly principal and interest payments, to the extent the
Debtors have cash in excess of $2,500,000.00 on February 28 in any calendar year through and
including February 28, 2023, the Debtors shall pay to BOW fifty percent (50%) of such excess, to
be applied by BOW in reverse order of maturity on the BOW Personal Property Note (i.e., applied
to the “back-end” principal balance owing on the BOW Personal Property Secured Claim so as not
to delay any regularly scheduled monthly P & I payments); provided, however that upon receipt
of any excess cash, all payments on the BOW Personal Property Note will remain the same, but as
the principal balance reduces, a larger percentage of each monthly payment will be for principal,
and less to interest.

               (3)      The maturity date of the BOW Personal Property Note will be April 1, 2023,
unless the Debtors produce a reasonably satisfactory letter of intent/commitment letter from a
lender sufficient to close a refinance of the BOW Personal Property Note and the BOW Real
Property Note, in full, by no later than April 30, 2023, in which case April 30, 2023 will become
the new maturity date of the BOW Personal Property Note and the BOW Real Property Note.

              (4)     The Debtors shall have the option to pre-pay the BOW Personal Property
Note with no penalty.

              (5)     If the Debtors default on their obligations to BOW under the Plan, BOW
will have all state law and other applicable remedies to enforce the BOW Amended Loan
Documents, including the ability to seek the appointment of a receiver to liquidate the Personal
Property.

             (6)     The BOW Personal Property Note will be evidenced by the BOW Credit
Agreement, security agreements and other BOW Amended Loan Documents satisfactory to the
Debtors and BOW.

               (7)     The BOW Credit Agreement shall contain mutually-acceptable reporting
requirements, and BOW will have mutually-acceptable inspection rights (similar to what the
parties have operated under over the past few years).

              (8)     The BOW Credit Agreement shall contain mutually-satisfactory financial
covenants to be agreed-upon by BOW and the Debtors.

               (B) The BOW Real Property Note, payable as follows:

               (1)    On the first day of each month from the Effective Date through and
including April 1, 2023, equal monthly principal and interest payments based on a thirty (30) year
amortization schedule and a four and one-quarter percent (4.25%) annual rate of interest.

               (2)     The maturity date of the BOW Real Property Note will be April 1, 2023,
unless the Debtors produce a reasonably satisfactory letter of intent/commitment letter from a
lender sufficient to close a refinance of the BOW Real Property Note and the BOW Personal


                                                 13
Case 17-31897        Doc 930-1    Filed 10/28/19 Entered 10/28/19 09:55:25             Page 18 of
                                              45


Property Note, in full, by no later than April 30, 2023, in which case April 30, 2023 will become
the new maturity date of the BOW Real Property Note and the BOW Personal Property Note.

               (3)     The Debtors shall have the option to pre-pay the BOW Real Property Note
with no penalty.

             (4)     If the Debtors default on their obligations to BOW under the amended Plan,
BOW will have all state law and other applicable remedies to enforce the BOW Amended Loan
Documents, including the ability to seek the appointment of a receiver to liquidate the Real
Property.

              (5)     The BOW Real Property Note will be evidenced by the BOW Credit
Agreement, the other BOW Amended Loan Documents, as well as amendments to the existing
mortgages on all Real Property to reflect that each mortgage jointly & severally secures the BOW
Real Property Note.

                (6) The BOW Real Property Note will be “non-recourse” to any of the Debtors.
Accordingly, the total amount payable by the Debtors to BOW under the BOW Real Property Note
will be the lesser of: (i) $7,400,000.00 (plus any interest previously paid); (ii) the aggregate net
proceeds realized from disposition of the Real Estate securing the BOW Real Property Note; or
(iii) as applicable, the Allocable Values. In any case, BOW will have no further recourse to the
Debtors beyond the funds received upon disposition of the Real Estate.

               (a) The Debtors shall apply net proceeds from the sale of all Real Property to reduce
the BOW Real Property Note. BOW agrees to release its Liens on the Real Property in connection
with a closing of a sale of Real Property so long as BOW receives all net proceeds from the sale
of said Real Property; provided, however, that if BOW, in its sole and absolute discretion, believes
that the proposed sale price of any of the Real Property securing the BOW Real Property Note is
not acceptable to BOW, then the Debtors shall immediately take all reasonable steps to deed,
transfer and assign all legal, beneficial and equitable interest in said Real Property to BOW (or
BOW’s designee), and BOW agrees that the outstanding balance of the BOW Real Property Note
shall be reduced by the Allocable Value of said Real Property.

                (b) For purpose of the Plan, the Debtors and BOW agree to the following Allocable
Values of the Real Property, which Allocable Values shall be binding for all purposes upon the
Debtors and BOW following the Effective Date of the Plan. Debtors and BOW further agree that
upon a sale of any Real Property, the principal amount of the BOW Real Property Note will be
reduced by the greater of: (i) the actual net proceeds received by BOW for said Real Property; or
(ii) the Allocable Value of said Real Property, as set forth immediately below:

               Real Property                  Allocable Value
              Connecticut Property:          $ 873,292.00
              Florida Property:              $3,125,466.00
              Maryland Property:             $3,401,242.00




                                                14
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25             Page 19 of
                                               45


      e.     BOW Unsecured Claim. The BOW Unsecured Claim, which is equal to
$22,400,000.00 minus the total amount of the BOW Claim, will be treated as a Class 8, 9 and 10
Unsecured Claim.

       3.      Class 3—Allowed Secured Claim of Varilease Finance, Inc. Against CNI and CNM

       a.       Classification: Class 3 consists of the Allowed Secured Claim of Varilease
Finance, Inc., against CNI and CNM

        b.      Impairment and Voting: This Class is impaired under and Varilease Finance is
entitled to vote to accept or reject the Plan.

       c.     Treatment: On the Effective Date, in full satisfaction of Varlilease Finance’s
Allowed Secured Claim, CNI and CNM shall abandon to Varilease Finance any property on which
Varilease Finance has a valid, perfected, first priority Lien securing Varilease Finance’s Allowed
Secured Claim.

       4.      Class 4—Allowed Secured Claim of Ford Motor Credit Company Against CNI

       a.    Classification: Class 4 consists of the Allowed Secured Claims of Ford Motor
Credit Company against CNI and CNF.

        b.     Impairment and Voting: This Class is not impaired under and is conclusively
presumed to have accepted the Plan, and CNI is not required to solicit acceptance from the holder
of the Claim in this Class.

        c.      Treatment: On the Effective Date, (i) CNI shall cure any default on the Class 4
Allowed Secured Claim of Ford Motor Credit Company that occurred before or after the
commencement of the Cases, other than a default of a kind specified in Bankruptcy Code section
365(b)(2) or of a kind that Bankruptcy Code section 365(b)(2) expressly does not require to be
cured; (ii) the maturity of such claim shall be reinstated as such maturity existed before any such
default; (iii) CNI shall compensate Ford Motor Credit Company for any damages incurred as a
result of any reasonable reliance by Ford Motor Credit Company on any contractual provision or
applicable law that entitled Ford Motor Credit Company to demand or receive accelerated
payment of such claim after the occurrence of any default; (iv) if such claim arose from any
failure to perform a nonmonetary obligation, CNI shall compensate Ford Motor Credit Company
for any actual pecuniary loss incurred as a result of such failure; and (v) the legal, equitable, or
contractual rights to which such claim entitles Ford Motor Credit Company shall not otherwise
be altered.

       5.      Class 5—Allowed Secured Claim of Ally Against CNI

       a.      Classification: Class 5 consists of the Allowed Secured Claim of Ally against CNI.

        b.     Impairment and Voting: This Class is not impaired under and is conclusively
presumed to have accepted the Plan, and CNI is not required to solicit acceptance from the holder
of the Claim in this Class.



                                                 15
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25               Page 20 of
                                               45


        c.      Treatment: On the Effective Date, (i) CNI shall cure any default on the Class 5
Allowed Secured Claim of Ally that occurred before or after the commencement of the Cases,
other than a default of a kind specified in Bankruptcy Code section 365(b)(2) or of a kind that
Bankruptcy Code section 365(b)(2) expressly does not require to be cured; (ii) the maturity of such
claim shall be reinstated as such maturity existed before any such default; (iii) CNI shall
compensate Ally for any damages incurred as a result of any reasonable reliance by Ally on any
contractual provision or applicable law that entitled Ally to demand or receive accelerated payment
of such claim after the occurrence of any default; (iv) if such claim arose from any failure to
perform a nonmonetary obligation, CNI shall compensate Ally for any actual pecuniary loss
incurred as a result of such failure; and (v) the legal, equitable, or contractual rights to which such
claim entitles Ally shall not otherwise be altered.

       6.      Class 6—Allowed Secured Claim of Caterpillar Financial Services Corp. Against
CNM

       a.      Classification: Class 6 consists of the Allowed Secured Claim of Caterpillar
Financial Services Corp. against CNM.

        b.     Impairment and Voting: This Class is not impaired under and is conclusively
presumed to have accepted the Plan, and CNM is not required to solicit acceptance from the holder
of the Claim in this Class.

        c.      Treatment: On the Effective Date, (i) CNM shall cure any default on the Class 6
Allowed Secured Claim of Caterpillar Financial Services Corp. that occurred before or after the
commencement of the Cases, other than a default of a kind specified in Bankruptcy Code section
365(b)(2) or of a kind that Bankruptcy Code section 365(b)(2) expressly does not require to be
cured; (ii) the maturity of such claim shall be reinstated as such maturity existed before any such
default; (iii) CNM shall compensate Caterpillar Financial Services Corp. for any damages incurred
as a result of any reasonable reliance by Caterpillar Financial Services Corp. on any contractual
provision or applicable law that entitled Caterpillar Financial Services Corp. to demand or receive
accelerated payment of such claim after the occurrence of any default; (iv) if such claim arose from
any failure to perform a nonmonetary obligation, CNM shall compensate Caterpillar Financial
Services Corp. for any actual pecuniary loss incurred as a result of such failure; and (v) the legal,
equitable, or contractual rights to which such claim entitles Caterpillar Financial Services Corp.
shall not otherwise be altered.

       7.      Class 7—Allowed Unsecured Claims Against CNI

       a.      Classification: Class 7 consists of Allowed Unsecured Claims against CNI.

       b.      Impairment and Voting: This Class is impaired under and holders of Allowed
Claims in this Class are entitled to vote to accept or reject the Plan.

        c.     Treatment: Holders of Class 7 Claims will receive, in full, complete and final
satisfaction and release of their Allowed Unsecured Claims, their Pro Rata share of:

       i.      the CNI portion of the Unsecured Claim Annual Payment; and



                                                  16
Case 17-31897      Doc 930-1     Filed 10/28/19 Entered 10/28/19 09:55:25           Page 21 of
                                             45


       ii.     net proceeds from any Avoidance Actions of a Debtor against which such holder
has a Claim.

        For as long as the CN Trust is in existence, the Debtors will make the Unsecured Claim
Annual Payment to the CN Trust on June 1 of the applicable year. The CN Trustee shall make a
distribution to Class 7 Allowed Unsecured Claims at least annually and within thirty days of
receiving the foregoing payments from the Debtors. Upon dissolution of the CN Trust, the Debtors
shall make any remaining distributions to Class 7 Creditors directly on or before July 1 of the
applicable year.

       Until the Debtors have made all such payments, the CN Trustee shall have the right to
review the books and records of the Reorganized Debtors on an annual basis.

       8.      Class 8—Allowed Unsecured Claims Against CNM

       a.      Classification: Class 8 consists of Allowed Unsecured Claims against CNM.

       b.      Impairment and Voting: This Class is impaired under and holders of Allowed
Claims in this Class are entitled to vote to accept or reject the Plan.

        c.     Treatment: Holders of Class 8 Claims will receive, in full, complete and final
satisfaction and release of their Allowed Unsecured Claims, their Pro Rata share of:

       i.      the CNM portion of the Unsecured Claim Annual Payment; and

       ii.     net proceeds from any Avoidance Actions of a Debtor against which such holder
has a Claim.

        For as long as the CN Trust is in existence, the Debtors will make the Unsecured Claim
Annual Payment to the CN Trust on June 1 of the applicable year. The CN Trustee shall make a
distribution to Class 8 Allowed Unsecured Claims at least annually and within thirty days of
receiving the foregoing payments from the Debtors. Upon dissolution of the CN Trust, the Debtors
shall make any remaining distributions to Class 8 Creditors directly on or before July 1 of the
applicable year.

       9.      Class 9—Allowed Unsecured Claims Against CNF

       a.      Classification: Class 9 consists of Allowed Unsecured Claims against CNF.

       b.      Impairment and Voting: This Class is impaired under and holders of Allowed
Claims in this Class are entitled to vote to accept or reject the Plan.

        c.     Treatment: Holders of Class 9 Claims will receive, in full, complete and final
satisfaction and release of their Allowed Unsecured Claims, their Pro Rata share of:

       i.      the CNF portion of the Unsecured Claim Annual Payment; and




                                              17
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25             Page 22 of
                                               45


       ii.     net proceeds from any Avoidance Actions of a Debtor against which such holder
has a Claim.

        For as long as the CN Trust is in existence, the Debtors will make the Unsecured Claim
Annual Payment to the CN Trust on June 1 of the applicable year. The CN Trustee shall make a
distribution to Class 9 Allowed Unsecured Claims at least annually and within thirty days of
receiving the foregoing payments from the Debtors. Upon dissolution of the CN Trust, the Debtors
shall make any remaining distributions to Class 9 Creditors directly on or before July 1 of the
applicable year.

       10.     Class 10--Convenience Claims Against Triem

       Class 10 consists of two Unsecured Claims against Triem totaling $172.94. This Class is
not impaired under and is conclusively presumed to have accepted the Plan, and Triem is not
required to solicit acceptance from the holder of the Claim in this Class. These Claims will receive
Cash equal to the Allowed amount of such Claims on the Effective Date.

       11.     Class 11—Intercompany Claims

       a.      Classification: Class 11 consists of Intercompany Claims.

       b.       Impairment and Voting: This Class is impaired under and holders of Claims in this
Class are entitled to vote to accept or reject the Plan.

        c.       Treatment: After Classes 1 through 10 are paid pursuant to the terms of the Plan,
each holder of an Intercompany Claim shall be entitled to receive payment from the applicable
Debtor pursuant to terms to be mutually agreed upon between the applicable Debtor and such
holder, in full and complete satisfaction of and in exchange for such Intercompany Claim.

       12.     Class 12—Equity Interests

       a.      Classification: Class 12 consists of Equity Interests in the Debtors.

        b.     Impairment and Voting: This Class is not impaired under and is conclusively
presumed to have accepted the Plan, and the Debtors are not required to solicit acceptance from
the holders of Equity Interests.

         c.      Treatment: The holders of Equity Interests in each of the Debtors shall retain their
Equity Interests, as modified by the terms of the Plan. Holders of Equity Interests shall not be
entitled to receive any payment or distribution from the Debtors on account of such Equity Interests
until all payments under the Plan to Classes 1 through 12 have been made.

B.     No Substantive Consolidation

        Although the Plan is presented as a joint plan of reorganization, this Plan does not provide
for the substantive consolidation of the Debtors’ Estates, and on the Effective Date, the Debtors’
Estates shall not be deemed to be substantively consolidated for any reason. Nothing in this Plan



                                                 18
Case 17-31897      Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25            Page 23 of
                                              45


or the Disclosure Statement shall constitute or be deemed to constitute an admission that any one
or all of the Debtors is subject to or liable for any Claims against any other Debtor.

C.     Special Provision Governing Unimpaired Claims

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’
rights in respect of any Unimpaired Claims, including, but not limited to, all rights in respect of
legal and equitable defenses to or setoffs or recoupment against any such Unimpaired Claims.

D.     Confirmation Pursuant to Bankruptcy Code Section 1129(b)

       The Debtors shall seek Confirmation of the Plan pursuant to Bankruptcy Code section
1129(b) with respect to Class 2 or 3 if they vote to reject the Plan. The Debtors reserve the right
to modify the Plan in accordance with Article X hereof to the extent, if any, that Confirmation
pursuant to Bankruptcy Code section 1129(b) requires modification.

E.     Elimination of Vacant Classes

        Any Class of Claims or Equity Interests that does not have a holder of an Allowed Claim
or Allowed Equity Interest or a Claim or Equity Interest temporarily Allowed by the Court as of
the date of the Confirmation Hearing shall be deemed eliminated from the Plan for purposes of
voting to accept or reject the Plan and for purposes of determining acceptance or rejection of the
Plan by such Class pursuant to Bankruptcy Code section 1129(a)(8).

                                  ARTICLE IV
                     MEANS FOR THE PLAN’S IMPLEMENTATION

A.     Debtors’ Actions

        On the Effective Date, or as soon thereafter as is reasonably practicable, all actions
contemplated by the Plan shall be deemed authorized and approved by the Court in all respects,
and the Reorganized Debtors shall be authorized and directed to take all actions as may be
necessary or appropriate to effectuate any transaction described in, approved by, contemplated
by, or necessary to effectuate the Plan.

B.     Sources of Consideration for Plan Distributions

        Except as otherwise provided in the Plan or the Confirmation Order, all Cash necessary for
the Reorganized Debtors to make payments required pursuant to the Plan will be obtained from
the Reorganized Debtors’ Cash balances, including Cash from operations, from financing or other
capital investment to be obtained by the Debtors, and from net proceeds from the sale of any assets
of the Reorganized Debtors. Cash payments to be made pursuant to the Plan will be made by the
Reorganized Debtors, with the exception of payments to be made by the CN Trustee as provided
herein.

C.     Corporate Existence




                                                19
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25              Page 24 of
                                               45


        Except as otherwise provided in the Plan or any agreement, instrument, or other document
incorporated in the Plan, each Debtor shall continue to exist after the Effective Date as a separate
legal entity, with all the powers of a corporation or limited liability company, as the case may be,
pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated
or formed and pursuant to the respective certificate of incorporation and by-laws (or other
analogous formation documents) in effect before the Effective Date, except to the extent such
certificate of incorporation and bylaws (or other analogous formation documents) are amended by
the Plan or otherwise, and to the extent such documents are amended, such documents are deemed
to be amended pursuant to the Plan and require no further action or approval (other than any
requisite filings required under applicable state, provincial, or federal law).

D.     Vesting of Assets in the Reorganized Debtors

        Except as otherwise provided in the Plan or any agreement, instrument, or other document
incorporated in the Plan, on the Effective Date, all property in each of the Debtors’ estates shall
vest with the applicable Debtor, free and clear of all Liens, Claims, charges, or other encumbrances
except as otherwise provided herein. On and after the Effective Date, except as otherwise provided
in the Plan, each Reorganized Debtor may operate its business and may use, acquire, or dispose of
property without supervision or approval by the Bankruptcy Court and free of any restrictions of
the Bankruptcy Code or Bankruptcy Rules.

E.     Entry Into Agreements and Other Corporate Actions By the Debtors

        On the Effective Date, the Debtors shall enter into the CN Trust Agreement, the BOW
Amended Loan Documents and all other agreements necessary to effectuate the Plan. Each of the
officers of the Debtors is authorized and directed to execute, deliver, file or record such contracts,
instruments, releases, indentures and other agreements or documents as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan.

F.     Directors and Officers of the Reorganized Debtors

       On the Effective Date, all managers, directors, and other members of the existing boards
or governance bodies of the Debtors, as applicable, shall remain in place.

G.     Exemption from Certain Taxes and Fees

        Pursuant to Bankruptcy Code section 1146(a), any transfers of property pursuant to this
Plan shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or
similar tax, mortgage tax, stamp act, real estate transfer tax, sale or use tax, mortgage recording
tax, or other similar tax or governmental assessment, and upon entry of the Confirmation Order,
the appropriate state or local governmental officials or agents shall forgo the collection of any such
tax or governmental assessment and accept for filing and recordation any of the foregoing
instruments or other documents pursuant to such transfers of property without the payment of any
such tax, recordation fee, or governmental assessment. Such exemption under Bankruptcy Code
section 1146(a) specifically applies, without limitation, to (1) the creation of any mortgage, deed
of trust, lien, or other security interest; (2) the making or assignment of any lease or sublease; (3)
the making or delivery of any deed or other instrument of transfer under, in furtherance of or in
connection with the Plan, including: (a) any merger agreements; (b) agreements of consolidation,


                                                 20
Case 17-31897        Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25                Page 25 of
                                                45


restructuring, disposition, liquidation, or dissolution; (c) deeds; (d) bills of sale; or (e) assignments
executed in connection with any transfer occurring under the Plan.

H.      Preservation of Causes of Action

         Except as otherwise provided herein, and with the exception of the Avoidance Actions
which are being transferred to the CN Trust and preserved for the benefit of Class 7, 8 and 9
Creditors, in accordance with Bankruptcy Code section 1123(b) and as otherwise may be set forth
in the Plan, the Reorganized Debtors shall retain and may enforce all rights to commence and
pursue, as appropriate, any and all Causes of Action, whether arising before or after the Petition
Date, and such rights to commence, prosecute, or settle such Causes of Action shall be preserved
notwithstanding the occurrence of the Effective Date. The Reorganized Debtors may pursue such
Causes of Action, as appropriate, in accordance with the best interests of the Reorganized Debtors.
No Entity may rely on the absence of a specific reference in the Plan or the Disclosure Statement
to any Causes of Action against it as any indication that the Debtors or the Reorganized Debtors
will not pursue any and all available Causes of Action against it. Unless any Causes of Action
against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled
in the Plan or a Court order, the Debtors or Reorganized Debtors, as applicable, expressly reserve
all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine, including the
doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
consequence of the Confirmation or Consummation of the Plan. Except as otherwise provided
herein, the Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw,
or litigate to judgment any such Causes of Action, and to decline to do any of the foregoing without
the consent or approval of any third party or further notice to or action, order, or approval of the
Court. For the avoidance of doubt, the Debtors may not pursue any Cause of Action against BOW
that has been released or otherwise extinguished pursuant to the cash collateral orders entered in
the Cases, any other order entered by the Court in the Cases, any agreement between the Debtors
and BOW, or applicable law.

I.      Cancellation of Agreements

       On the Effective Date, except as otherwise specifically provided for in the Plan, and with
the exception of the BOW Loan Documents, the obligations under any document, note, bond,
indenture, warrant or other instrument directly or indirectly evidencing or creating any
indebtedness or obligation of the Debtors shall be cancelled and the Debtors shall not have any
continuing obligations thereunder.

J.      Assumption and Rejection of Executory Contracts and Unexpired Leases

       The Debtors shall file and seek to have heard contemporaneously with the Confirmation
Hearing a motion or motions seeking the Bankruptcy Court’s approval to assume or reject any
Executory Contracts and Unexpired Leases to which Debtors are parties.




                                                   21
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25               Page 26 of
                                               45


        The Debtors need not seek to assume any Executory Contracts entered into since the
Petition Date, and the Debtors intend to continue to perform under such Executory Contracts in
the ordinary course of their businesses.

                                          ARTICLE V
                                         THE CN TRUST

A.     Creation and Governance of the CN Trust

        On the Effective Date, the CN Trustee shall execute the CN Trust Agreement and take all
steps necessary to establish the CN Trust in accordance with the Plan and the CN Trust Agreement.
The Debtors shall be deemed to have transferred to the CN Trust all of their rights, title and interest
in and to all of the Avoidance Actions, and the Debtors shall transfer to the CN Trust the CN Trust
Initial Cash. Such transfers shall be exempt from any stamp, real estate transfer, mortgage
reporting, sales, use or other similar tax. The CN Trust shall be governed by the CN Trust
Agreement and administered by the CN Trustee. In the event of any conflict between the terms of
the Plan and the terms of the CN Trust Agreement, the terms of the CN Trust Agreement shall
govern.

B.     Purpose of the CN Trust

        The CN Trust shall be established for the purpose of liquidating the CN Trust Assets,
distributing such assets, and reconciling and objecting to, if necessary, Disputed Unsecured
Claims, and is intended to qualify as a liquidation trust pursuant to Treasury Regulation section
301.7701-4(d), with no objective to continue or engage in the conduct of a trade or business, except
to the extent reasonably necessary and consistent with, the purpose of the CN Trust.

C.     CN Trust Agreement and Funding the CN Trust

        The CN Trust Agreement generally will provide for, among other things: (a) the payment
of the CN Trust expenses; (b) the payment of other reasonable expenses of the CN Trust, including
the cost of pursuing the Avoidance Actions; (c) the retention of counsel, accountants, financial
advisors or other Professionals and the payment of their reasonable compensation; (d) the
investment of Cash by the CN Trustee within certain limitations, including those specified in the
Plan; (e) the orderly liquidation of the CN Trust Assets; and (f) litigation of the Avoidance Actions,
which may include the prosecution, settlement, abandonment or dismissal of any such Avoidance
Actions.

        The CN Trust shall be funded from the CN Initial Cash and proceeds of the other CN Trust
Assets. For the avoidance of doubt, the CN Trust costs and expenses shall be paid from the CN
Trust Assets in accordance with the Plan and CN Trust Agreement, and the Debtors shall have no
obligation for the costs or expenses of the CN Trust.

D.     CN Trustee

      The CN Trustee shall be selected by the Committee and shall be appointed on the Effective
Date. The CN Trustee shall be compensated on terms acceptable to the Committee. The CN



                                                  22
Case 17-31897       Doc 930-1     Filed 10/28/19 Entered 10/28/19 09:55:25             Page 27 of
                                              45


Trustee shall not have voting rights with respect to the governance of the CN Trust and shall retain
professionals approved by consent of the CN Trust Advisory Board.

        The CN Trustee shall be the exclusive trustee of the assets of the CN Trust for purposes of
31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(4). The powers, rights and responsibilities of the
CN Trustee shall be specified in the CN Trust Agreement and shall include the authority and
responsibility to, among other things, take the actions set forth in this Article V. The CN Trustee
shall hold and distribute the CN Trust Assets in accordance with the provisions of the Plan and the
CN Trust Agreement.

E.     CN Trust Advisory Board

       The CN Trust shall be governed by the CN Trust Advisory Board as set forth in the CN
Trust Agreement. The members of the CN Trust Advisory Board shall not be entitled to
compensation for service on the CN Trust Advisory Board.

F.     CN Trust Interests

        CN Trust Interests shall be passive and shall not have voting, consent or other shareholder-
like control rights with respect to the CN Trust. CN Trust Interests may be structured not to be
securities and may or may not be transferable, in each case subject to applicable law and as
otherwise determined by the CN Trust Advisory Board as provided in the CN Trust Agreement.

G.     Cooperation of the Reorganized Debtors

         To effectively investigate, prosecute, compromise, and/or settle the Avoidance Actions on
behalf of the CN Trust, the CN Trustee and its counsel may require reasonable access to the
Debtors’ and Reorganized Debtors’ documents, information and work product relating to the CN
Trust Assets, and, in such event, must be able to exchange such information with the Reorganized
Debtors on a confidential basis and as protected by the common interest privilege without being
restricted by or waiving any applicable work product, attorney-client, or other privilege.
Accordingly, the CN Trust Agreement shall provide for the CN Trustee to have reasonable access
to copies of the Debtors’ and Reorganized Debtors’ records and information relating to the CN
Trust Assets, including, electronic records, documents or work product related to the Avoidance
Actions, to the extent consistent with applicable law, but shall further provide that any records or
information so shared shall continue to be protected by the attorney-client, work product, or
common interest privilege and the CN Trustee’s access thereto shall not waive any of the Debtors’
or the Reorganized Debtors’ privileges or similar protections referenced in this paragraph. The
CN Trust Agreement shall also provide that the CN Trustee may not waive any privileges
referenced in this paragraph belonging to or shared with the Debtors or the Reorganized Debtors
in respect of such records and documents, and that the Debtors and the Reorganized Debtors shall
be provided with reasonable notice and an opportunity to protect their rights with respect to any
subsequent disclosure and the terms of any protective order, confidentiality stipulation, or similar
agreement relating to such disclosure.

        The Reorganized Debtors shall preserve all records, documents or work product (including
all electronic records, documents or work product) related to the Avoidance Actions until the
earlier of (1) such time as the CN Trustee notifies the Reorganized Debtors in writing that such


                                                23
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25             Page 28 of
                                               45


records are no longer required to be preserved, or (2) the termination of the CN Trust. The
Reorganized Debtors shall reasonably cooperate with the CN Trustee with reasonable requests for
interviews of current and former officers, directors, employees, and professionals of the Debtors
in order to facilitate prosecution of the Avoidance Actions; provided, however, that the
Reorganized Debtors shall be reimbursed for any reasonable and documented out-of-pocket
expenses in connection with such cooperation.

H.     Fiduciary Duties

        The CN Trustee and each member of the CN Trust Advisory Board shall owe fiduciary
duties to the holders of CN Trust Interests of the type that an official committee of unsecured
creditors would owe to unsecured creditors, and shall have in place under the CN Trust Agreement
applicable indemnity and waiver provisions to protect the CN Trustee and each member of the CN
Trust Advisory Board from being personally liable for any claims or causes of action asserted by
the holders of CN Trust Interests, except for any clams of fraud, gross negligence, or willful
misconduct.

I.     United States Federal Income Tax Treatment of the CN Trust

        For all U.S. federal income tax purposes, the CN Trustee, the CN Trust beneficiaries and
all other parties shall treat the transfer of the CN Trust Assets to the CN Trust for the benefit of
the CN Trust beneficiaries, whether their Claims are Allowed on or after the Effective Date,
including any amounts or other assets subsequently transferred to the CN Trust (but only at such
time as actually transferred) as (i) a transfer of the CN Trust Assets (subject to any obligations
relating to such CN Trust Assets) directly to the CN Trust beneficiaries and, to the extent the CN
Trust Assets are allocable to Disputed Claims that are the responsibility of the CN Trust to resolve,
to any Disputed Claims reserve established by the CN Trustee, followed by (ii) the transfer by the
CN Trust beneficiaries to the CN Trust of the CN Trust Assets (other than the CN Trust Assets
allocable to any the Disputed Claims reserve) in exchange for CN Trust Interests. Accordingly,
the CN Trust beneficiaries shall be treated for U.S. federal income tax purposes as the grantors
and owners of their respective share of the CN Trust Assets (other than such CN Trust Assets as
are allocable to any disputed Claims Reserve). The foregoing treatment shall also apply, to the
extent permitted by applicable law, for state and local income tax purposes.

        Subject to contrary definitive guidance from the Internal Revenue Service or a court of
competent jurisdiction (including the receipt by the CN Trustee of a private letter ruling if the CN
Trustee so requests, or the receipt of an adverse determination by the Internal Revenue Service
upon audit if not contested by the CN Trustee), the CN Trustee may (1) timely elect to treat any
Disputed Claims reserve as a “disputed ownership fund” governed by Treasury Regulation section
1.468B-9 and (2) to the extent permitted by applicable law, report consistently with the foregoing
for state and local income tax purposes. The CN Trust, the CN Trustee, and the CN Trust
beneficiaries shall report for U.S. federal, state and local income tax purposes consistently with
the foregoing.

K.     Distributions from the CN Trust; Withholding




                                                 24
Case 17-31897       Doc 930-1       Filed 10/28/19 Entered 10/28/19 09:55:25               Page 29 of
                                                45


       The CN Trust Advisory Board in the exercise of its business judgment may elect to
withhold proceeds from the prosecution or settlement of Avoidance Actions to pay reasonable
projected costs and expenses of the CN Trust.

        The CN Trustee may deduct and withhold and pay to the appropriate taxing authority all
amounts required to be deducted or withheld pursuant to the Tax Code or any provision of any
state, local or non-U.S. tax law with respect to any payment or distribution to the CN Trust
beneficiaries. Notwithstanding the above, each holder of an Allowed Claim that is to receive a
distribution under the Plan shall have the sole and exclusive responsibility for the satisfaction and
payment of any taxes imposed on such holder by any governmental authority, including income,
withholding and other tax obligations, on account of such distribution. All such amounts withheld
and paid to the appropriate taxing authority shall be treated as amounts distributed to such CN
Trust beneficiaries for all purposes of this Agreement. The CN Trustee shall be authorized to
collect such tax information from the CN Trust beneficiaries (including social security numbers or
other tax identification numbers) as it, in its sole discretion, deems necessary to effectuate the Plan,
the Confirmation Order and the CN Trust Agreement. As a condition to receive distributions under
the Plan, all CN Trust beneficiaries will need to identify themselves to the CN Trustee and provide
tax information and the specifics of their holdings, to the extent the CN Trustee deems appropriate,
including an IRS Form W-9 or, in the case of CN Trust beneficiaries that are not United States
persons for federal income tax purposes, certification of foreign status on an applicable IRS Form
W-8. This identification requirement may, in certain cases, extend to holders who hold their
securities in street name. The CN Trustee may refuse to make a distribution to any CN Trust
beneficiary that fails to furnish such information in a timely fashion, until such information is
delivered; provided, however, that, upon the delivery of such information by a CN Trust
beneficiary, the CN Trustee shall make such distribution to which the CN Trust beneficiary is
entitled, without interest; and, provided, further, that, if the CN Trustee fails to withhold in respect
of amounts received or distributable with respect to any such holder and the CN Trustee is later
held liable for the amount of such withholding, such holder shall reimburse the CN Trustee for
such liability. If the holder fails to comply with such a request for tax information within 180
days, the CN Trustee shall file a document with the Bankruptcy Court that will provide twenty-
one (21) days’ notice before such distribution shall be deemed an unclaimed distribution and
treated in accordance with Article VII.

L.      Dissolution of the CN Trust

        The CN Trustee and the CN Trust shall be discharged or dissolved, as the case may be, at
such time as (1) the CN Trustee determines that the pursuit of additional Avoidance Actions is not
likely to yield sufficient additional proceeds to justify further pursuit of such claims and (2) all
distributions of CN Trust Assets required to be made by the CN Trustee have been made, but in
no event shall the CN Trust be dissolved later than five years from the Effective Date unless the
Bankruptcy Court, upon motion made within the six-month period before such fifth anniversary
(and, in the event of further extension, at least six months before the end of the preceding
extension), determines that a fixed period extension (not to exceed two (2) years, together with
any prior extensions, without a favorable letter ruling from the Internal Revenue Service that any
further extension would not adversely affect the status of the CN Trust as a liquidating trust for
federal income tax purposes) is necessary to facilitate or complete the recovery on, and liquidation
of, the CN Trust Assets. Upon dissolution of the CN Trust, the CN Trustee shall turn over to the


                                                  25
Case 17-31897       Doc 930-1       Filed 10/28/19 Entered 10/28/19 09:55:25               Page 30 of
                                                45


Debtors any then existing CN Trust Assets and all information necessary to make distributions to
Class 6 Unsecured Creditors and the Debtors shall make any remaining distributions to Class 6
Unsecured Creditors

M.     Tax Reporting

        The CN Trustee shall file tax returns for the CN Trust treating the CN Trust as a grantor
trust pursuant to Treasury Regulation section 1.671-4(a). The CN Trustee also will annually send
to each CN Trust beneficiary a separate statement setting forth such holder’s share of items of
income, gain, loss, deduction or credit (including the receipts and expenditures of the CN Trust)
as relevant for U.S. federal income tax purposes and will instruct all such CN Trust beneficiaries
to use such information in preparing their U.S. federal income tax returns or to forward the
appropriate information to such CN Trust beneficiary’s underlying beneficial holders with
instructions to utilize such information in preparing their U.S. federal income tax returns. The CN
Trustee shall also file (or cause to be filed) any other statement, return or disclosure relating to the
CN Trust that is required by any Governmental Unit. The CN Trustee shall be responsible for
payment, out of the CN Trust Assets, of any Taxes imposed on the CN Trust or the CN Trust
Assets, including any disputed Claims Reserve. In the event, and to the extent, any Cash retained
on account of Disputed Claims in any disputed Claims Reserve is insufficient to pay the portion
of any such Taxes attributable to the taxable income arising from the assets allocable to, or retained
on account of, Disputed Claims, such Taxes shall be (i) reimbursed from any subsequent Cash
amounts retained on account of Disputed Claims or (ii) to the extent such Disputed Claims have
subsequently been resolved, deducted from any amounts otherwise distributable by the CN Trustee
as a result of the resolution of such Disputed Claims. The CN Trustee may request an expedited
determination of Taxes of the CN Trust, including any Disputed Claims reserve, under Bankruptcy
Code section 505(b), for all tax returns filed for, or on behalf of, the CN Trust for all taxable
periods through the dissolution of the CN Trust.

                                    ARTICLE VI
                        PROVISIONS GOVERNING DISTRIBUTIONS

A.      Distributions – Generally

       Reorganized Debtors or, in the case of Class 7, 8 and 9 Unsecured Claims, the CN Trustee
shall make all distributions required by the Plan.

B.      Distributions of Cash

        Any payment of Cash made by Reorganized Debtors or the CN Trustee pursuant to the
Plan may be made at the option of such party either by check drawn on a domestic bank or by wire
transfer from a domestic bank.

C.      Distributions Free and Clear

       Except as otherwise provided herein, any distributions or transfers by or on behalf of the
Debtors under the Plan, including, but not limited to, distributions to any holder of an Allowed
Claim, shall be free and clear of any liens, claims, and encumbrances, and no other Entity shall
have any interest — legal, beneficial, or otherwise — in assets transferred pursuant to the Plan.


                                                  26
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25               Page 31 of
                                               45


D.     Timing of Distributions

        Unless otherwise provided herein, any distribution to be made by the Reorganized Debtors
or the CN Trustee shall be made at the time provided in Article II or Article III of this Plan. In the
event that any payment or act under the Plan is required to be made or performed on a date that is
not a Business Day, then the making of such payment or the performance of such act may be
completed on the next succeeding Business Day, but shall be deemed to have been completed as
of the required date.

E.     Delivery of Distributions

         Subject to Bankruptcy Rule 9010, all distributions to any holder of an Allowed Claim shall
be made at the address of such holder as set forth on the Schedules filed with the Bankruptcy Court
or on the books and records of the Debtors or their agents. The holder must notify the Reorganized
Debtors in writing of a change of address or, in the case of holders of transferred Claims only, by
the filing of a proof of claim or statement pursuant to Bankruptcy Rule 3001(e) by such holder or
transferee that contains an address for such holder different than the address of such holder as set
forth in the Schedules. The Reorganized Debtors and the CN Trustee shall not be liable for any
distribution sent to the address of record of a holder in the absence of the written change thereof
as provided herein.

F.     Undeliverable and Unclaimed Distributions

        If any Claim holder’s distribution is returned as undeliverable, no further distributions to
such holder shall be made unless and until the holder notifies the Reorganized Debtors or the CN
Trustee, as appropriate, in writing of such holder’s then-current address, at which time all missed
distributions shall, subject to the final sentence of this paragraph, be made as soon as is practicable
to such holder, without interest. Checks issued by the Reorganized Debtors or the CN Trustee in
respect of Allowed Claims shall be null and void if not negotiated within one hundred and sixty
(60) days after the date of issuance thereof. After such date, all such distributions shall be deemed
unclaimed property under Bankruptcy Code section 347(b) and shall become unencumbered Cash
of the Reorganized Debtors or the CN Trust.

G.     Setoffs

        To the extent permitted under applicable law, the Reorganized Debtors or the CN Trustee
may set off against or recoup from any Allowed Claim and the distributions to be made pursuant
to the Plan on account of such Allowed Claim (before any distribution is made on account of such
Allowed Claim), the claims, rights and causes of action of any nature that one of the Debtors or
the CN Trustee has asserted in writing against the holder of such Allowed Claim, including,
without limitation, any rights under Bankruptcy Code section 502(d), and in the absence of a
written objection by such holder of an Allowed Claim within thirty (30) days of the delivery of
such a writing from such Debtor, it will be conclusively presumed that the requirements for
disallowance of a Claim under Bankruptcy Code section 502(d) or setoff or recoupment under
applicable law have been satisfied. Neither the failure to affect such a setoff nor the allowance of
any Claim under the Plan shall constitute a waiver or release by a Debtor or the CN Trustee of any
such claims, rights and causes of action that such Debtor may possess against such holder.



                                                  27
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25             Page 32 of
                                               45


H.     Application of Distributions

        Distributions to any holder of an Allowed Claim shall be applied first to the satisfaction of
the principal portion (as determined for federal income tax purposes) of any such Claim and
thereafter to the remaining portion of such Allowed Claim, if any.

I.     Withholding and Reporting Requirements

        In connection with the Plan and all instruments issued in connection therewith and
distributed thereon, the Debtors or the CN Trustee, as applicable, shall comply with all applicable
withholding and reporting requirements imposed by any federal, state, or local taxing authority,
and all distributions under the Plan shall be subject to any such withholding or reporting
requirements. Notwithstanding the above, each holder of an Allowed Claim that is to receive a
distribution under the Plan shall have the sole and exclusive responsibility for the satisfaction and
payment of any tax obligations imposed by any Governmental Unit on account of such distribution,
including withholding tax obligations in respect of in-kind (non-Cash) distributions.

J.     No Post-Petition Interest on Claims

        Unless otherwise specifically provided for in an order of the Bankruptcy Court, the Plan,
or the Confirmation Order, or required by applicable bankruptcy law, post-petition interest shall
not be paid on any Claims and no holder of a Claim shall be entitled to interest accruing on or after
the Petition Date on any such Claim for purposes of distributions under this Plan.

K.     Distributions after Allowance

        Notwithstanding any other provision herein, if any portion of a Claim is a Disputed Claim,
no payment or distribution provided hereunder shall be made on any portion of that Claim unless
and until and only to the extent such Claim becomes Allowed. To the extent that a Disputed Claim
ultimately becomes an Allowed Claim, distributions (if any) shall be made to the holder of such
Allowed Claim in accordance with the provisions of the Plan. As soon as practicable after the date
that the order or judgment of the Bankruptcy Court allowing any Disputed Claim becomes a Final
Order, the Debtors or the CN Trustee, as applicable, Agent shall provide to the holder of such
Claim the distribution (if any) to which such holder is entitled under the Plan as of the Effective
Date, without any interest to be paid on account of such Claim unless required under applicable
bankruptcy law. On the Effective Date, the Debtors and the CN Trustee, as applicable, may
establish one or more reserves for any such Claims that have not yet been Allowed.

                                 ARTICLE VII
                    PROCEDURES FOR RESOLVING CONTINGENT,
                      UNLIQUIDATED AND DISPUTED CLAIMS

A.     Allowance of Claims and Equity Interests

       After the Effective Date, the Reorganized Debtors and, in the case of Class 7, 8 and 9
Unsecured Claims, the CN Trustee, shall have and retain any and all rights and defenses the
Debtors had with respect to any Claim or Equity Interest immediately prior to the Effective Date,
except with respect to any Claim deemed Allowed under the Plan. Except as expressly provided


                                                 28
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25             Page 33 of
                                               45


in the Plan or in any order entered in the Cases prior to the Effective Date (including the
Confirmation Order), no Claim shall become an Allowed Claim unless and until such Claim is
deemed Allowed under the Plan or the Bankruptcy Code or the Bankruptcy Court has entered a
Final Order (including the Confirmation Order) in the Cases allowing such Claim. All settled
Claims approved prior to the Effective Date pursuant to a Final Order of the Bankruptcy Court
pursuant to Bankruptcy Rule 9019 or otherwise shall be binding on all parties.

B.     Prosecution of Objections Claims

        Reorganized Debtors or, in the case of Class 7, 8 and 9 Unsecured Claims, the CN Trustee
shall have the right to make, file and prosecute objections to Claims. A copy of each objection
shall be served upon the holder of the Claim to which the objection is made as soon as practicable
(unless such Claim was already the subject of a valid objection by the Debtors), but in no event
shall the service of such an objection be later than one (1) year after the Effective Date, unless
such date is extended by order of the Bankruptcy Court. All objections shall be litigated to a Final
Order except to the extent such objection is withdrawn, or such objection is compromised, settled
or otherwise resolved.

C.     Estimation of Claims and Equity Interests

        The Debtors or, in the case of Class 7, 8 and 9 Unsecured Claims, the CN Trustee may, at
any time, request the Bankruptcy Court to estimate any Claim pursuant to Bankruptcy Code section
502(c) for any reason, regardless of whether the Debtors or any other party previously objected to
such Claim, and the Bankruptcy Court will retain jurisdiction to estimate any Claim, at any time,
including during litigation concerning any objection to such Claim. In the event the Bankruptcy
Court estimates any Disputed Claim, that estimated amount may constitute either the Allowed
amount of such Claim or a maximum limitation on the Allowed amount of such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation
on the Allowed amount of such Claim, a Debtor may elect to pursue any supplemental proceedings
to object to any ultimate payment of such Claim. All of the aforementioned Claims objection,
estimation and resolution procedures are cumulative and not necessarily exclusive of one another.

D.     Adjustment to Claims Register without Objection

        Any Claim or Equity Interest that has been paid or satisfied, or any Claim or Equity Interest
that has been amended or superseded, cancelled or otherwise expunged (including pursuant to the
Plan), may be adjusted or expunged (including on the Claims Register, to the extent applicable)
by the Reorganized Debtors or CN Trustee, as applicable, without a Claims objection having to be
Filed and without any further notice to or action, order or approval of the Bankruptcy Court.

E.     Disallowance of Certain Claims

        Any Claims held by Entities from which property is recoverable under Bankruptcy Code
section 542, 543, 550 or 553 or that is a transferee of a transfer avoidable under Bankruptcy Code
section 544, 545, 547, 548 or 549, shall be deemed disallowed pursuant to Bankruptcy Code
section 502(d), and holders of such Claims may not receive any distributions on account of such
Claims until such time as such Causes of Action against that Entity have been settled or a
Bankruptcy Court order with respect thereto has been entered and all sums due, if any, to the


                                                 29
Case 17-31897        Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25                Page 34 of
                                                45


Debtors by that Entity have been turned over or paid to the Reorganized Debtors or CN Trustee,
as applicable. Except as provided herein, in an order of the Bankruptcy Court or otherwise agreed,
any and all proofs of Claim filed after the Claims Bar Date shall be deemed disallowed and
expunged as of the Effective Date without any further notice to or action, order or approval of the
Bankruptcy Court, and holders of such Claims may not receive any distributions on account of
such Claims, unless at or prior to the Confirmation Hearing such late Claim has been deemed
timely filed by a Final Order.

F.      Amendments to Claims

        On or after the Effective Date, a Claim may not be Filed or amended without the prior
authorization of the Bankruptcy Court, the Reorganized Debtors or, in the case of Class 6
Unsecured Claims, the CN Trustee. Absent such authorization, any new or amended Claim Filed
shall be deemed disallowed in full and expunged without any further action.

G.      Single Satisfaction Rule

       In no case shall the aggregate value of all property received or retained under the Plan on
account of any Allowed Claim exceed one hundred percent (100%) of the underlying Allowed
Claim plus applicable interest, if any.

                                          VIII
                                CONDITIONS PRECEDENT TO
                               CONSUMMATION OF THE PLAN

A.      Conditions Precedent to Effective Date

       It shall be a condition to Consummation of the Plan that the following conditions shall
have been satisfied or occur in conjunction with the occurrence of the Effective Date (or shall be
waived pursuant to Article VIII.B):

       1.      The Bankruptcy Court shall have entered the Confirmation Order in form and
substance reasonably acceptable to the Debtors.

       2.      All actions, documents, certificates and agreements necessary to implement this
Plan have been effected or executed and delivered to the required parties and, to the extent
required, Filed with the applicable Governmental Units in accordance with applicable laws.

        3.     All governmental and third-party approvals and consents, including Bankruptcy
Court approval, necessary in connection with the transactions provided for in this Plan have been
obtained, are not subject to unfulfilled conditions, and are in full force and effect, and all applicable
waiting periods have expired without any action having been taken by any competent authority
that would restrain, prevent, or otherwise impose materially adverse conditions on such
transactions.

        4.     All statutory fees and obligations then due and payable to the Office of the United
States Trustee shall have been paid and satisfied in full.



                                                   30
Case 17-31897       Doc 930-1       Filed 10/28/19 Entered 10/28/19 09:55:25               Page 35 of
                                                45


       5.      The CN Trust shall have been established.

       6.      The BOW Amended Loan Documents shall have been signed and, as necessary,
recorded.

B.      Waiver of Conditions

       The conditions to Consummation of the Plan set forth in this Article, other than the
condition that the Bankruptcy Court has entered the Confirmation Order, may be waived, in whole
or in part, by the Debtors, in each case without further notice, leave, hearing or order of the
Bankruptcy Court or any formal action and, thereupon, Consummation may occur, subject to the
terms of the Bankruptcy Code and the Bankruptcy Rules.

C.      Substantial Consummation

        “Substantial consummation” of the Plan, as defined by Bankruptcy Code section 1102(2),
shall be deemed to occur on the Effective Date.

D.      Effect of Non-Occurrence of Conditions to Consummation

        If the Effective Date does not occur, nothing contained in this Plan shall: (1) constitute a
waiver or release of any Claims by or against, or any Equity Interests in, the Debtors or any other
Entity, or Causes of Action; (2) prejudice in any manner the rights of the Debtors or any other
Entity; or (3) constitute an admission, acknowledgement, offer or undertaking of any sort by the
Debtors or any other Entity.

                                    ARTICLE IX
                              SETTLMENT, RELEASES,
                        INJUNCTION AND RELATED PROVISIONS

A.      Discharge of Claims and Termination of Interests

         Pursuant to Bankruptcy Code section 1141(d), and except as otherwise specifically
provided in the Plan or in any contract, instrument, or other agreement or document created
pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan shall be
in complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims
(including any Intercompany Claims resolved or compromised after the Effective Date by the
Reorganized Debtors) and Equity Interests of any nature whatsoever, including any interest
accrued on Claims or Equity Interests from and after the Petition Date, whether known or
unknown, against, liabilities of, liens on, obligations of, rights against, and Equity Interests in, the
Debtors or any of their assets or properties, regardless of whether any property shall have been
distributed or retained pursuant to the Plan on account of such Claims and Equity Interests,
including demands, liabilities, and Causes of Action that arose before the Effective Date, any
liability to the extent such Claims or Equity Interests relate to services performed by employees or
other service providers of the Debtors prior to the Effective Date, any contingent or non-contingent
liability on account of representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in Bankruptcy Code sections 502(g), 502(h), or 502(i), in each case
whether or not: (a) a Proof of Claim based upon such debt or right is filed or deemed filed pursuant


                                                  31
Case 17-31897      Doc 930-1     Filed 10/28/19 Entered 10/28/19 09:55:25            Page 36 of
                                             45


to Bankruptcy Code section 501; (b) a Claim or Equity Interest based upon such debt, right, or
Interest is allowed pursuant to Bankruptcy Code section 502; or (c) the holder of such a Claim or
Interest has accepted the Plan. Any default or “event of default” by the Debtors with respect to
any Claim or Equity Interest that existed immediately before or on account of the Filing of the
Cases shall be deemed cured (and no longer continuing) as of the Effective Date with respect to a
Claim that is Unimpaired by the Plan. Subject to the terms and conditions of the Plan, the
Confirmation Order shall be a judicial determination of the discharge of all Claims and Equity
Interests subject to the occurrence of the Effective Date.

B.     Debtor Release

      EFFECTIVE AS OF THE EFFECTIVE DATE, AND EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THE PLAN, PURSUANT TO BANKRUPTCY CODE
SECTION 1123(B), ON AND AFTER THE EFFECTIVE DATE, EACH RELEASED
PARTY IS DEEMED RELEASED AND DISCHARGED BY THE DEBTORS, THE
REORGANIZED DEBTORS AND THEIR ESTATES FROM ANY AND ALL CLAIMS,
OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION, REMEDIES AND
LIABILITIES WHATSOEVER (INCLUDING ANY AVOIDANCE ACTIONS),
WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISITNG OR
HEREAFTER ARISING, IN LAW, EQUITY OR OTHERWISE, INCLUDING ANY
DERIVATIVE CLAIMS, THAT THE DEBTORS, THE REORGANIZED DEBTORS OR
THEIR ESTATES WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT IN THEIR
OWN RIGHT (WHETHER INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF
OF THE HOLDER OF ANY CLAIM AGAINST, OR EQUITY INTEREST IN, A DEBTOR,
BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE
OR IN PART: (I) THE DEBTORS (INCLUDING THE MANAGEMENT, OWNERSHIP,
OR OPERATION THEREOF), THE DEBTORS’ IN- OR OUT-OF-COURT
RESTRUCTURING EFFORTS, INTERCOMPANY TRANSACTIONS, AND THE
FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION, ENTRY INTO,
OR FILING OF THE PLAN; (II) ANY CONTRACT, INSTRUMENT, RELEASE, OR
OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN
CONNECTION WITH THE DISCLOSURE STATEMENT OR THE PLAN; (III) THE
CASES, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF CONSUMMATION,
THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, OR THE
DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED
AGREEMENT; OR (IV) ANY OTHER ACT OR OMISSION, TRANSACTION,
AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING PLACE ON OR
BEFORE THE EFFECTIVE DATE, OTHER THAN CLAIMS OR LIABILITIES
ARISING OUT OF OR RELATING TO ANY ACT OR OMISSION OF A RELEASED
PARTY THAT CONSTITUTUES WILLFUL MISCONDUCT, GROSS NEGLIGENCE,
OR A CRIMINAL ACT TO THE EXTENT SUCH ACT OR OMISSION IS DETERMINED
BY A FINAL ORDER TO HAVE CONSTITUTED WILLFUL MISCONDUCT, GROSS
NEGLIGENCE OR A CRIMINAL ACT.

       C.     Exculpation




                                               32
Case 17-31897     Doc 930-1   Filed 10/28/19 Entered 10/28/19 09:55:25   Page 37 of
                                          45


      EFFECTIVE AS OF THE EFFECTIVE DATE, TO THE FULLEST EXTENT
PERMISSIBLE UNDER APPLICABLE LAW AND WITHOUT AFFECTING OR
LIMITING THE DEBTOR RELEASE, AND EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THE PLAN, NO EXCULPATED PARTY SHALL HAVE OR INCUR, AND
EACH EXCULPATED PARTY IS HEREBY RELEASED AND EXCULPATED FROM
ANY CAUSE OF ACTION FOR ANY CLAIM RELATED TO ANY ACT OR OMISSION
IN CONNECTION WITH, RELATING TO, OR ARISING OUT OF, THE CASES, THE
DISCLOSURE STATEMENT, THE PLAN, OR ANY TRANSACTION, CONTRACT,
INSTRUMENT, RELEASE OR OTHER AGREEMENT OR DOCUMENT CREATED OR
ENTERED INTO IN CONNECTION WITH THE DISCLOSURE STATEMENT OR THE
PLAN, THE FILING OF THE CASES, THE PURSUIT OF CONFIRMATION, THE
PURSUIT OF CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION
OF THE PLAN, INCLUDING THE DISTRIBUTION OF PROPERTY UNDER THE PLAN
OR ANY OTHER RELATED AGREEMENT, EXCEPT FOR CLAIMS RELATED TO
ANY ACT OR OMISSION THAT IS DETERMINED IN A FINAL ORDER TO HAVE
CONSTITUTED ACTUAL FRAUD, WILLFUL MISCONDUCT, GROSS NEGLIGENCE
OR PROFESSIONAL MALPRACTICE, BUT IN ALL RESPECTS SUCH ENTITIES
SHALL BE ENTITLED TO REASONABLY RELY UPON THE ADVICE OF COUNSEL
WITH RESPECT TO THEIR DUTIES AND RESPONSIBILITIES PURSUANT TO THE
PLAN. THE EXCULPATED PARTIES HAVE, AND UPON COMPLETION OF THE
PLAN SHALL BE DEEMED TO HAVE, PARTICIPATED IN GOOD FAITH AND IN
COMPLIANCE WITH THE APPLICABLE LAWS WITH REGARD TO THE
SOLICITATION OF, AND DISTRIBUTION OF, CONSIDERATION PURSUANT TO
THE PLAN AND, THEREFORE, ARE NOT, AND ON ACCOUNT OF SUCH
DISTRIBUTIONS SHALL NOT BE, LIABLE AT ANY TIME FOR THE VIOLATION OF
ANY APPLICABLE LAW, RULE, OR REGULATION GOVERNING THE
SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE PLAN OR SUCH
DISTRIBUTIONS MADE PURSUANT TO THE PLAN.          NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THE FOREGOING OR IN THE PLAN, OTHER
THAN WITH RESPECT TO THE REORGANIZED DEBTORS THEMSELVES, THE
EXCULPATION SET FORTH ABOVE SHALL NOT RELEASE OR BE AN
EXCULPATION WITH RESPECT TO ANY POST-EFFECTIVE DATE OBLIGATIONS
OF ANY PARTY OR ENTITY UNDER THE PLAN, ANY TRANSACTION, OR ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT EXECUTED TO IMPLEMENT THE
PLAN.

D.   Injunction

     EFFECTIVE AS OF THE EFFECTIVE DATE, PURSUANT TO BANKRUPTCY
CODE SECTION 524(A), TO THE FULLEST EXTENT PERMISSIBLE UNDER
APPLICABLE LAW, AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE
PLAN OR FOR OBLIGATIONS ISSUED OR REQUIRED TO BE PAID PURSUANT TO
THE PLAN OR THE CONFIRMATION ORDER, ALL ENTITIES THAT HAVE HELD,
HOLD, OR MAY HOLD CLAIMS OR EQUITY INTERESTS THAT HAVE BEEN
RELEASED, DISCHARGED, OR ARE SUBJECT TO EXCULPATION ARE
PERMANENTLY ENJOINED, FROM AND AFTER THE EFFECTIVE DATE, FROM
TAKING ANY OF THE FOLLOWING ACTIONS AGAINST, AS APPLICABLE, THE


                                         33
Case 17-31897       Doc 930-1     Filed 10/28/19 Entered 10/28/19 09:55:25             Page 38 of
                                              45


DEBTORS, THE REORGANIZED DEBTORS, THE EXCULPATED PARTIES, OR THE
RELEASED PARTIES: (I) COMMENCING OR CONTINUING IN ANY MANNER ANY
ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS;
(II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING BY ANY
MANNER OR MEANS ANY JUDGMENT, AWARD, DECREE, OR ORDER AGAINST
SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT
TO ANY SUCH CLAIMS OR INTERESTS; (III) CREATING, PERFECTING, OR
ENFORCING ANY LIEN OR ENCUMBRANCE OF ANY KIND AGAINST SUCH
ENTITIES OR THE PROPERTY OR THE ESTATES OF SUCH ENTITIES ON
ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS; (IV) ASSERTING ANY RIGHT OF SETOFF,
SUBROGATION, OR RECOUPMENT OF ANY KIND AGAINST ANY OBLIGATION
DUE FROM SUCH ENTITIES OR AGAINST THE PROPERTY OF SUCH ENTITIES ON
ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS UNLESS SUCH ENTITY HAS TIMELY ASSERTED SUCH
SETOFF RIGHT IN A DOCUMENT FILED WITH THE BANKRUPTCY COURT
EXPLICITLY PRESERVING SUCH SETOFF, AND NOTWITHSTANDING AN
INDICATION OF A CLAIM OR INTEREST OR OTHERWISE THAT SUCH ENTITY
ASSERTS, HAS, OR INTENDS TO PRESERVE ANY RIGHT OF SETOFF PURSUANT
TO APPLICABLE LAW OR OTHERWISE; AND (V) COMMENCING OR
CONTINUING IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY
KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY
SUCH CLAIMS OR INTERESTS RELEASED OR SETTLED PURSUANT TO THE
PLAN.    NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
FOREGOING OR IN THE PLAN, THE INJUNCTION SET FORTH ABOVE SHALL NOT
ENJOIN ANY LITIGATION CLAIMS AS PROVIDED IN THE PLAN.

                              ARTICLE X
         MODIFICATION, REVOCATION OR WITHDRAWAL OF THE PLAN

A.     Modification and Amendments

       Subject to the limitations contained herein, the Debtors reserve the right to modify the Plan
and seek Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit votes
on such modified Plan. Subject to certain restrictions and requirements set forth in Bankruptcy
Code section 1127 and Bankruptcy Rule 3019 and those restrictions on modifications set forth in
the Plan, the Debtors expressly reserve their right to alter, amend, or modify materially the Plan
with respect to the Debtors, one or more times, after Confirmation, and, to the extent necessary,
may initiate proceedings in the Court to so alter, amend, or modify the Plan, or remedy any defect
or omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the
Confirmation Order, in such matters as may be necessary to carry out the purposes and intent of
the Plan.

B.     Effect of Confirmation on Modifications




                                                34
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25               Page 39 of
                                               45


        Entry of the Confirmation Order shall mean that all modifications or amendments to the
Plan made prior to Confirmation are approved pursuant to Bankruptcy Code section 1127(a) and
do not require additional disclosure or re-solicitation under Bankruptcy Rule 3019.

C.     Revocation or Withdrawal of the Plan

        The Debtors reserve the right to revoke or withdraw the Plan prior to the Confirmation
Date. If the Debtors revoke or withdraw the Plan, or if Confirmation and Consummation does not
occur, then: (1) the Plan shall be null and void in all respects; (2) any settlement or compromise
embodied in the Plan (including the fixing or limiting to an amount certain of any Claim or Equity
Interest or Class of Claims or Equity Interests), assumption or rejection of Executory Contracts or
Unexpired leases effected by the Plan, and any document or agreement executed pursuant to the
Plan, shall be deemed null and void; and (3) nothing contained in the Plan shall: (i) constitute a
waiver or release of any Claims or Equity Interests; (ii) prejudice in any manner the rights of the
Debtors, creditors, or any other Entity, including the holders of Claims or Equity Interests; or (iii)
constitute an admission, acknowledgement, offer, or undertaking of any sort by the Debtors or any
other Entity.

                                      ARTICLE XI
                               RETENTION OF JURISDICTION

        Pursuant to Bankruptcy Code sections 105(c) and 1142 and notwithstanding the entry of
the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy Court shall retain
such jurisdiction over the Cases and all Entities with respect to all matters related to the Cases, the
Debtors and this Plan to the fullest extent legally permissible, including, without limitation,
jurisdiction to:

        1.     allow, disallow, determine, liquidate, classify, estimate, or establish the priority,
secured or unsecured status, or amount of any Claim or Equity Interest, including the resolution of
any request for payment of any Administrative Claim and the resolution of any and all objections
to the secured or unsecured status, priority, amount, or allowance of Claims or Equity Interests;
provided that, for the avoidance of doubt, the Bankruptcy Court’s retention of jurisdiction with
respect to such matters shall not preclude the Debtors or the Reorganized Debtors, as applicable,
from seeking relief from any other court, tribunal, or other legal forum of competent jurisdiction
with respect to such matters;

       2.     grant or deny any applications for allowance of compensation or reimbursement of
expenses to Professionals authorized pursuant to the Bankruptcy Code or this Plan, for periods
ending on or before the Effective Date;

        3.      resolve any matters related to: (a) the assumption or assumption and assignment of
any Executory Contract or Unexpired Lease to which a Debtor is a party or with respect to which
a Debtor may be liable in any manner and to hear, determine, and, if necessary, liquidate, any
Claims arising therefrom, including Claims related to the rejection of an Executory Contract or
Unexpired Lease, cure costs pursuant to Bankruptcy Code section 365, or any other matter related
to such Executory Contract or Unexpired Lease; and (b) any dispute regarding whether a contract
or lease is or was executory or expired;



                                                  35
Case 17-31897       Doc 930-1     Filed 10/28/19 Entered 10/28/19 09:55:25             Page 40 of
                                              45


       4.      adjudicate controversies, if any, with respect to distributions to holders of Allowed
Claims;

       5.      hear, decide or resolve any motions, adversary proceedings, contested or litigated
matters and any other Causes of Action that are pending as of the Effective Date or that may be
commenced in the future, and grant or deny any applications involving the Debtors that may be
pending on the Effective Date or instituted by the Reorganized Debtors after the Effective Date,
provided that the Reorganized Debtors shall reserve the right to commence actions in all
appropriate forums and jurisdictions;

       6.     resolve any cases, controversies, suits or disputes that may arise in connection with
the Consummation, interpretation or enforcement of this Plan or any Entity’s obligations incurred
in connection with this Plan;

       7.      issue injunctions and enforce them, enter and implement other orders or take such
other actions as may be necessary or appropriate to restrain interference by any Entity with
Consummation or enforcement of this Plan, except as otherwise provided in this Plan;

        8.      resolve any cases, controversies, suits or disputes with respect to the release,
exculpation, indemnification and other provisions contained in ARTICLE X hereof and enter such
orders or take such others actions as may be necessary or appropriate to implement or enforce all
such releases, injunctions and other provisions;

       9.      enter and implement such orders as are necessary or appropriate if the Confirmation
Order is for any reason modified, stayed, reversed, revoked, or vacated;

       10.     determine any other matters that may arise in connection with or related to the Plan,
the Disclosure Statement, or the Confirmation Order;

       11.     hear and determine the Avoidance Actions;

       12.     consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

       13.    hear and determine matters concerning state, local, and federal taxes in accordance
with Bankruptcy Code sections 346, 505, and 1146;

        14.     hear any other matter not inconsistent with the Bankruptcy Code and the
jurisdiction of the Bankruptcy Court; and

       15.     enter an order concluding or closing the Cases.

                                     ARTICLE XII
                              MISCELLANEOUS PROVISIONS

A.     Immediate Binding Effect




                                                36
Case 17-31897         Doc 930-1    Filed 10/28/19 Entered 10/28/19 09:55:25              Page 41 of
                                               45


        Subject to Article IX.A and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062
or otherwise, upon the occurrence of the Effective Date, the terms of the Plan and the Confirmation
Order shall be immediately effective and enforceable and deemed binding upon the Debtors or the
Reorganized Debtors, as applicable, and any and all holders of Claims or Equity Interests
(regardless of whether such Claims or Equity Interests are deemed to have accepted or rejected the
Plan), all Entities that are parties to or are subject to the settlements, compromises, releases, and
injunctions described in the Plan and each Entity acquiring property under the Plan or the
Confirmation Order and any and all non-Debtor parties to Executory Contracts and Unexpired
Leases with the Debtors. All Claims shall be as fixed, adjusted, or compromised, as applicable,
pursuant to the Plan regardless of whether any holder of a Claim or debt has voted on the Plan.

B.     Severability

         If, prior to the Confirmation Date, any term or provision of this Plan is determined by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the power
to alter and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision will then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
provisions of this Plan will remain in full force and effect and will in no way be affected, impaired,
or invalidated by such holding, alteration, or interpretation. The Confirmation Order will
constitute a judicial determination and will provide that each term and provision of this Plan, as it
may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
pursuant to its terms.

C.     Additional Documents

        On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
agreements and other documents as may be necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan. The Debtors and all holders of Claims or Equity
Interests receiving distributions pursuant to the Plan and all other parties in interest shall, from
time to time, prepare, execute, and deliver any agreements or documents and take any other actions
as may be necessary or advisable to effectuate the provisions and intent of the Plan

D.     Entire Agreement

       Except as otherwise described herein, the Plan supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into the Plan
and the Confirmation Order.

E.     Successors and Assigns

        This Plan shall be binding upon and inure to the benefit of the Debtors and their respective
successors and assigns, including, without limitation, the Reorganized Debtors. The rights,
benefits, and obligations of any Person or Entity named or referred to in this Plan shall be binding
on, and shall inure to the benefit of, any heir, executor, administrator, successor, or assign of such
Person or Entity.


                                                 37
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25              Page 42 of
                                               45


F.     Reservation of Rights

        Except as expressly set forth herein, this Plan shall have no force or effect unless and until
the Bankruptcy Court enters the Confirmation Order. Neither the filing of this Plan, any statement
or provision contained herein, nor the taking of any action by the Debtors or any other Entity with
respect to this Plan shall be or shall be deemed to be an admission or waiver of any rights of the
Debtors with respect to the holders of Claims or Equity Interests or other Entity prior to the
Effective Date.

        Neither the exclusion or inclusion by the Debtors of any contract or lease on any exhibit,
schedule, or other annex to this Plan, nor anything contained in this Plan, will constitute an
admission by the Debtors that any such contract or lease is or is not an Executory Contract or
Unexpired Lease or that the Debtors or the Reorganized Debtors or their respective Affiliates has
any liability thereunder.

        Except as explicitly provided in this Plan, nothing herein shall waive, excuse, limit,
diminish, or otherwise alter any of the defenses, claims, Causes of Action, Avoidance Actions, or
other rights of the Debtors or the Reorganized Debtors under any executory or non-executory
contract or unexpired or expired lease.

       Nothing in this Plan will increase, augment, or add to any of the duties, obligations,
responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as applicable, under any
executory or non-executory contract or unexpired or expired lease.

G.     Controlling Document

        In the event of an inconsistency between the Plan and the Disclosure Statement, the terms
of the Plan shall control in all respects. The provisions of this Plan and of the Confirmation Order
shall be construed in a manner consistent with each other so as to effectuate the purposes of each;
provided, however, that if there is determined to be any inconsistency between any provision of
this Plan and any provision of the Confirmation Order that cannot be so reconciled, then, solely to
the extent of such inconsistency, the provisions of the Confirmation Order shall govern, and any
such provisions of the Confirmation Order shall be deemed a modification of this Plan.

H.     Governing Law

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules) or unless otherwise specifically stated herein, the laws of the State
of Connecticut, without giving effect to the principles of conflict of laws that would require or
permit the application of the law of another jurisdiction, shall govern the rights, obligations,
construction, and implementation of the Plan, and any agreements, documents, instruments, or
contracts executed or entered into in connection with the Plan (except as otherwise set forth in
those agreements, in which case the governing law of such agreement shall control); provided, that
that corporate governance matters relating to CNF shall be governed by the laws of the State of
Florida.

I.     Computation of Time



                                                 38
Case 17-31897       Doc 930-1      Filed 10/28/19 Entered 10/28/19 09:55:25              Page 43 of
                                               45


        Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a)
shall apply in computing any period of time prescribed or allowed herein. If the date on which a
transaction may occur pursuant to the Plan shall occur on a day that is not a Business Day, then
such transaction shall instead occur on the next succeeding Business Day.

J.     Dissolution of the Committee

        On the Effective Date, the Committee shall dissolve automatically, provided, however, that
following the Effective Date, the Committee shall continue to have standing and a right to be heard
with respect to (i) Claims and/or applications for compensation by Professionals and (ii) any
appeals of the Confirmation Order that remain pending as of the Effective Date to which the
Committee is a party. Upon dissolution of the Committee, all current and former members of the
Committee and their respective officers, employees, counsel, advisors, and agents, shall be
released and discharged of and from all further authority, duties, responsibilities, and obligations
related to and arising from and in connection with the Cases, and the retention or employment of
the Committee’s attorneys, accountants, and other agents shall terminate, except as otherwise
provided in this Plan. The Reorganized Debtors shall not be responsible for paying any fees or
expenses incurred by the members of the Committee or advisors to the Committee after the
Effective Date, except for the limited purposes identified above.

K.     Closing of Cases

        The Reorganized Debtors shall, promptly after the full administration of the Cases, file
with the Bankruptcy Court all documents required under Bankruptcy Rule 3022 and any applicable
order of the Bankruptcy Court to close the Cases.

L.     Plan Exhibits and Schedules

        All exhibits and schedules to this Plan are incorporated and are a part of this Plan as if set
forth in full herein.

M.     Service of Documents

        Any pleading, notice, or other document required by the Plan to be served on or delivered
to the Debtors or Reorganized Debtors, BOW, and the Committee shall be served on:


DEBTORS:               CLINTON NURSERIES, INC.; CLINTON NURSERIES OF FLORIDA,
                       INC.; CLINTON NURSERIES OF MARYLAND, INC.; TRIEM LLC
                       c/o Clinton Nurseries, Inc.
                       517 Pond Meadow Road
                       Westbrook, Connecticut 06498
                       Attn: David Richards, President

With a copy to:        Eric Henzy, Esq.
                       Zeisler & Zeisler, P.C.
                       10 Middle St, 15th Floor
                       Bridgeport, CT 06604


                                                  39
Case 17-31897     Doc 930-1    Filed 10/28/19 Entered 10/28/19 09:55:25   Page 44 of
                                           45




BOW:                BANK OF THE WEST
                    James Salisbury
                    Vice President
                    Bank of the West SAD
                    500 Capitol Mall, Suite 1200
                    Sacramento, CA 95814

With a copy to:     Dennis Boesen
                    Senior Vice President
                    Managed Assets
                    Bank of the West
                    13220 California Street
                    Omaha, NE 68154

With a copy to:     William B. Freeman, Esq.
                    Katten Muchin Rosenman, LLP
                    515 S. Flower St. Suite 1000
                    Los Angeles, CA. 90071-2212

With a copy to:     Irve J. Goldman, Esq.
                    Pullman & Comley LLC
                    850 Main Street P.O. Box 7006
                    Bridgeport, CT 06601-7006

COMMITTEE :         Kenneth Hebert, Chair
                    c/o Nursery Supplies, Inc.
                    1415 Orchard Drive
                    Chambersburg, PA 17701


With a copy to:     Jeffrey M. Sklarz, Esq.
                    Green & Sklarz LLC
                    700 State Street, Suite 100
                    New Haven, CT 06511

Dated: October 28, 2019
                                          Respectfully submitted,

                                          CLINTON NURSERIES, INC.

                                          By:      /s/ David Richards
                                          Its:     President

                                          CLINTON NURSERIES OF MARYLAND, INC.



                                              40
Case 17-31897   Doc 930-1   Filed 10/28/19 Entered 10/28/19 09:55:25   Page 45 of
                                        45


                                     By:    /s/ David Richards
                                     Its:   President

                                     CLINTON NURSERIES OF FLORIDA, INC.

                                     By:    /s/ David Richards
                                     Its:   President

                                     TRIEM LLC

                                     By:    /s/ David Richards
                                     Its:   Managing Member




                                       41
